> Exhibit 10.1
> 
> 
> 
> REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
> 
>         THIS REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT (the
> “Agreement”) dated as of July 6, 2005, is entered into between TELTRONICS,
> INC., a Delaware corporation (the “Borrower”), and CAPITALSOURCE FINANCE LLC,
> a Delaware limited liability company (the “Lender”).
> 
>         WHEREAS, Borrower has requested that Lender make available to Borrower
> a revolving credit facility (the “Revolving Facility”) in a maximum principal
> amount at any time outstanding of up to Eight Million Dollars ($8,000,000)
> (the “Facility Cap”), and a term loan (the “Term Loan”) in a maximum principal
> amount of Three Million Dollars ($3,000,000) (the “Maximum Loan Amount”), the
> proceeds of which shall be used by Borrower as a manufacturer and to refinance
> existing indebtedness incurred in the purchase or generation of receivables
> and/or inventory and for any other lawful purpose authorized by this Agreement
> and for payments to Lender hereunder.; and
> 
>         WHEREAS, Lender is willing to make the Revolving Facility and the Term
> Loan available to Borrower upon the terms and subject to the conditions set
> forth herein.
> 
>         NOW, THEREFORE, in consideration of the foregoing and for other good
> and valuable consideration, the receipt and adequacy of which hereby are
> acknowledged, Borrower and Lender hereby agree as follows:
> 
> I.     DEFINITIONS
> 
>       1.1 General Terms
> 
>         For purposes of this Agreement, in addition to the definitions above
> and elsewhere in this Agreement, the terms listed in Appendix A hereto shall
> have the meanings given such terms in Appendix A, which is incorporated herein
> and made a part hereof. All capitalized terms used which are not specifically
> defined shall have meanings provided in Article 9 of the UCC in effect on the
> date hereof to the extent the same are used or defined therein. Unless
> otherwise specified herein or in Appendix A, any agreement or contract
> referred to herein or in Appendix A shall mean such agreement as modified,
> amended or supplemented from time to time. Unless otherwise specified, as used
> in the Loan Documents or in any certificate, report, instrument or other
> document made or delivered pursuant to any of the Loan Documents, all
> accounting terms not defined in Appendix A elsewhere in this Agreement shall
> have the meanings given to such terms in and shall be interpreted in
> accordance with GAAP.
> 
> II.     ADVANCES, PAYMENT AND INTEREST
> 
>       2.1      The Revolving Facility
> 
>          (a)        Subject to the provisions of this Agreement, Lender shall
> make Advances to Borrower under the Revolving Facility from time to time
> during the Term, provided that, notwithstanding any other provision of this
> Agreement, the aggregate amount of all Advances at any one time outstanding
> under the Revolving Facility shall not exceed either of (a) the Facility Cap,
> and (b) the Availability. The Revolving Facility is a revolving credit
> facility, which may be drawn, repaid and redrawn, from time to time as
> permitted under this Agreement. Any determination as to whether there is
> availability within the Borrowing Base for Advances shall be made by Lender in
> its sole discretion and is final and binding upon Borrower. Unless otherwise
> permitted by Lender, each Advance shall be in an amount of at least
> 
> 1
> 
> --------------------------------------------------------------------------------
> 
> $1,000.   Subject to the provisions of this Agreement, Borrower may request
> Advances under the Revolving Facility up to and including the value, in U.S.
> Dollars, of the sum of (i) 85% of the Borrowing Base for Eligible Receivables
> and (ii) the lesser of (y) 50% of the Borrowing Base for Eligible Inventory
> based on the lower of cost or market or (z) 85% of the Borrowing Base for
> Eligible Inventory based on net orderly liquidation value, and, if applicable,
> less, (iii) amounts reserved pursuant to this Agreement (such calculated
> amount being referred to herein as the “Availability”). For purposes of this
> Agreement, the ” net orderly liquidation value” shall be determined by
> independent appraisers from time to time acceptable to Lender and at
> Borrower’s expense. Advances under the Revolving Facility shall be made
> automatically for the payment of interest on the Obligations on the date when
> due to the extent available and as provided for herein.
> 
>          (b)        Lender has established the above-referenced advance rate
> for Availability and, in its sole credit judgment, may further adjust the
> Availability and such advance rate by applying percentages (known as
> “liquidity factors”) to Eligible Receivables by payor class based upon
> Borrower’s actual recent collection history for each such payor class in a
> manner consistent with Lender’s underwriting practices and procedures,
> including without limitation Lender’s review and analysis of, among other
> things, Borrower’s historical returns, rebates, discounts, credits and
> allowances (collectively, the “Dilution Items”). Such liquidity factors and
> the advance rate for Availability may be adjusted by Lender throughout the
> Term as warranted by Lender’s underwriting practices and procedures in its
> sole credit judgment. Also, Lender shall have the right to establish from time
> to time, in its sole credit judgment, reserves against the Borrowing Base,
> which reserves shall have the effect of reducing the amounts otherwise
> eligible to be disbursed to Borrower under the Revolving Facility pursuant to
> this Agreement.
> 
>       2.2      Maturity
> 
>         All Advances and other Obligations shall be due and payable in full,
> if not earlier in accordance with this Agreement, on the earlier of (i) the
> occurrence of an Event of Default if required pursuant hereto or Lender’s
> demand upon an Event of Default, and (ii) the last day of the Term (such
> earlier date being the “Revolving Facility Maturity Date”).
> 
>       2.3      Interest
> 
>         Interest on outstanding Advances shall be payable monthly in arrears
> on the first day of each calendar month at an annual rate of Prime Rate plus
> 2.5%, provided, however, that, notwithstanding any provision of any Loan
> Document, the interest on outstanding Advances shall be not less than the
> Prime Rate as of the Closing (6.25%), in each case calculated on the basis of
> a 360-day year and for the actual number of calendar days elapsed in each
> interest calculation period. Interest accrued on each Advance shall be due and
> payable on the first day of each calendar month, in accordance with the
> procedures provided for in Section 2.5 and Section 2.9, commencing August 1,
> 2005, and continuing until the later of the expiration of the Term and the
> full performance and irrevocable payment in full in cash of the Obligations
> and termination of this Agreement.
> 
>       2.4     Revolving Facility Disbursements; Requirement to Deliver
> Borrowing Certificate
> 
>         So long as no Default or Event of Default shall have occurred and be
> continuing, Borrower may give Lender irrevocable written notice requesting an
> Advance under the Revolving
> 
> 2
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Facility by delivering to Lender not later than 11:00 a.m. (New York City
> time) at least one but not more than four Business Days before the proposed
> borrowing date of such requested Advance (the “Borrowing Date”), a completed
> Borrowing Certificate and relevant supporting documentation satisfactory to
> Lender, which shall (i) specify the proposed Borrowing Date of such Advance
> which shall be a Business Day, (ii) specify the principal amount of such
> requested Advance, (iii) certify the matters contained in Section 4.2, and
> (iv) specify the amount of any recoupments of any third-party payor being
> sought, requested or claimed, or, to Borrower’s knowledge, threatened against
> Borrower or Borrower’s Affiliates. Each time a request for an Advance is made,
> and, in any event and regardless of whether an Advance is being requested, on
> Tuesday of each week during the Term (and more frequently if Lender shall so
> request) until the Obligations are indefeasibly paid in cash in full and this
> Agreement is terminated, Borrower shall deliver to Lender a Borrowing
> Certificate accompanied by a separate detailed aging and categorizing of
> Borrower’s accounts receivable and accounts payable and such other supporting
> documentation with respect to the figures and information in the Borrowing
> Certificate as Lender shall reasonably request from a credit or security
> perspective or otherwise. On each Borrowing Date, Borrower irrevocably
> authorizes Lender to disburse the proceeds of the requested Advance to the
> appropriate Borrower’s account(s) as set forth on Schedule 2.4, in all cases
> for credit to the appropriate Borrower (or to such other account as to which
> the appropriate Borrower shall instruct Lender) via Federal funds wire
> transfer no later than 4:00 p.m. (New York City time).
> 
>       2.5      Revolving Facility Collections; Repayment; Borrowing
> Availability and Lockbox
> 
>         Each Borrower shall maintain one or more lockbox accounts
> (individually and collectively, the “Lockbox Account”) with one or more banks
> acceptable to Lender (each, a “Lockbox Bank”), and shall execute with each
> Lockbox Bank one or more agreements acceptable to Lender (individually and
> collectively, the “Lockbox Agreement”), and such other agreements related
> thereto as Lender may require. Each Borrower shall ensure that all collections
> of their respective Accounts and all other cash payments received by any
> Borrower are paid and delivered directly from Account Debtors and other
> Persons into the appropriate Lockbox Account. The Lockbox Agreements shall
> provide that the Lockbox Banks immediately will transfer all funds paid into
> the Lockbox Accounts into a depository account or accounts maintained by
> Lender or an Affiliate of Lender at such bank as Lender may communicate to
> Borrower from time to time (the “Concentration Account”). Notwithstanding and
> without limiting any other provision of any Loan Document, Lender shall apply,
> on a daily basis, all funds transferred into the Concentration Account
> pursuant to the Lockbox Agreement and this Section 2.5 in such order and
> manner as determined by Lender. To the extent that any Accounts collections of
> any Borrower or any other cash payments received by any Borrower are not sent
> directly to the appropriate Lockbox Account but are received by any Borrower
> or any of their Affiliates, such collections and proceeds shall be held in
> trust for the benefit of Lender and immediately remitted (and in any event
> within two (2) Business Days), in the form received, to the appropriate
> Lockbox Account for immediate transfer to the Concentration Account. Borrower
> acknowledges and agrees that compliance with the terms of this Section 2.5 is
> an essential term of this Agreement, and that, in addition to and
> notwithstanding any other rights Lender may have hereunder, under any other
> Loan Document, under applicable law or at equity, upon each and every failure
> by any Borrower or any of their Affiliates to comply with any such terms
> Lender shall be entitled to assess a non-compliance fee which shall operate to
> increase the Applicable Rate by two percent (2.0%) per annum during any period
> of non-compliance, whether or not a Default or an Event of Default occurs or
> is declared, provided that nothing shall prevent Lender from considering any
> failure to comply with the terms of this Section 2.5 to be a Default or an
> Event of Default. All funds transferred to the Concentration Account for
> application to the Obligations under the Revolving Facility shall be applied
> to reduce the Obligations under the Revolving Facility, but,
> 
> 3
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> for purposes of calculating interest hereunder, shall be subject to a three
> (3) Business Day clearance period. If as the result of collections of Accounts
> and/or any other cash payments received by any Borrower pursuant to this
> Section 2.5 a credit balance exists with respect to the Concentration Account,
> such credit balance shall not accrue interest in favor of a Borrower, but
> shall be available to the appropriate Borrower in accordance with the terms of
> this Agreement. If applicable, at any time prior to the execution of all or
> any of the Lockbox Agreements and operation of all or any of the Lockbox
> Accounts, each Borrower and their Affiliates shall direct all collections or
> proceeds it receives on Accounts or from other Collateral to the accounts(s)
> and in the manner specified by Lender in its sole discretion.
> 
>        2.6     Term Loan
> 
>         Subject to the terms and conditions set forth in this Agreement,
> Lender agrees to loan to Borrower on the Closing Date the Maximum Loan Amount
> in the form of the Term Loan to be constituted of a single draw equal to such
> Maximum Loan Amount to be disbursed to the appropriate Borrower’s account(s)
> as set forth on Schedule 2.6. The Term Loan is not a revolving credit
> facility, and any repayments of principal shall be applied to permanently
> reduce the Term Loan.
> 
>       2.7     Interest on the Term Loan
> 
>         Interest on the outstanding balance of the Term Loan shall be payable
> monthly in arrears on the first day of each calendar month at an annual rate
> of the Prime Rate plus 3.5%, provided, however, that, notwithstanding, any
> other provision of any Loan Document, the interest on the outstanding
> principal balance of the Term Loan shall be not less than the Prime Rate as of
> the Closing (6.25%), in each case calculated on the basis of a 360-day year
> and for the actual number of calendar days elapsed in each interest
> calculation period. Interest accrued on the Term Loan shall be due and payable
> on the first day of each calendar month commencing August 1, 2005, and
> continuing until the later of the expiration of the Term and the full
> performance and irrevocable payment in full in cash of the Obligations and
> termination of this Agreement. Advances under the Revolving Facility shall be
> made automatically for the payment of interest on the Term Loan and other
> Obligations on the date when due to the extent available and as provided for
> herein.
> 
>       2.8     Repayment of Term Loan; Maturity
> 
>         Payment of principal and all other amounts outstanding under the Term
> Loan and all other Obligations due hereunder shall be due and payable in full
> and shall mature, if not earlier in accordance with this Agreement, on the
> earlier of (i) the occurrence of an Event of Default if required pursuant
> hereto or Lender’s demand upon an Event of Default and (ii) the third
> anniversary of the Closing Date (the “Term Loan Maturity Date”).
> 
>         Payment of the outstanding principal balance of the Term Loan (in
> addition to the interest payments in Section 2.7) and all other amounts (other
> than interest) outstanding under the Term Loan shall be made in 35 equal
> monthly installments in the amount of $ 83,333.34 each on the first day of
> each month, commencing on August 1, 2005, and continuing through and including
> June 1, 2008, with a final installment in the full amount of the outstanding
> balance of the Term Loan due on the Term Loan Maturity Date.
> 
> 
> 4
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>       2.9      Promise to Pay; Manner of Payment
> 
>         Borrower absolutely and unconditionally promises to pay principal,
> interest and all other amounts payable hereunder, or under any other Loan
> Document, without any right of rescission and without any deduction
> whatsoever, including any deduction for any setoff, counterclaim or
> recoupment, and notwithstanding any damage to, defects in or destruction of
> the Collateral or any other event, including obsolescence of any property or
> improvements. All payments made by Borrower (other than payments automatically
> paid through Advances under the Revolving Facility as provided herein), shall
> be made only by wire transfer on the date when due, without offset or
> counterclaim, in U.S. Dollars, in immediately available funds to such account
> as may be indicated in writing by Lender to Borrower from time to time. Any
> such payment received after 2:00 p.m. (New York City time) on the date when
> due shall be deemed received on the following Business Day. Whenever any
> payment hereunder shall be stated to be due or shall become due and payable on
> a day other than a Business Day, the due date thereof shall be extended to,
> and such payment shall be made on, the next succeeding Business Day, and such
> extension of time in such case shall be included in the computation of payment
> of any interest (at the interest rate then in effect during such extension)
> and/or fees, as the case may be.
> 
>       2.10     Repayment of Excess Advances
> 
>         Any balance of Advances under the Revolving Facility outstanding at
> any time in excess of the lesser of the Facility Cap or the Availability shall
> be immediately due and payable by Borrower without the necessity of any
> demand, at the Payment Office, whether or not a Default or Event of Default
> has occurred or is continuing and shall be paid in the manner specified in
> Section 2.9.
> 
>       2.11      Other Mandatory Prepayments
> 
>         In addition to and without limiting any provision of any Loan
> Document:
> 
>          (a)        if a Change of Control occurs, on or prior to the first
> Business Day following the date of such Change of Control, Borrower shall
> prepay the Loans, including, without limitation, all outstanding Advances and
> all other Obligations, in full in cash together with accrued interest thereon
> to the date of prepayment and all other amounts owing to Lender under the Loan
> Documents;
> 
>          (b)        if Borrower sells any of its assets or properties, sells
> or issues any securities (debt or equity), capital stock or ownership
> interests, receives any capital contributions, receives any property damage
> insurance award which is not used to repair or replace the property covered
> thereby or incurs any Indebtedness except for Permitted Indebtedness, then it
> shall apply the proceeds thereof to the extent they exceed $25,000 in any
> single transaction or $100,000 in the aggregate in any fiscal year to the
> prepayment of the Loans together with accrued interest thereon and all other
> Obligations owing to Lender under the Loan Documents, such payment to be
> applied at such time and in such manner and order as Lender shall decide in
> its sole discretion; provided, however, that if no Event of Default exists,
> Borrower may retain up to $1,000,000 of proceeds from the sale of the Vision
> Product Line to the extent such proceeds are (i) retained in depository
> account with respect to which Lender has an account control agreement in place
> and (ii) promptly applied by Borrower to settle existing disputes with
> Tri-Link, and any such proceeds not so applied, plus any such proceeds in
> excess of $1,000,000 shall be applied to the Obligations in such manner and in
> such order as Lender shall elect; provided, further, however, that Borrower
> shall apply any amounts received by Borrower in connection with its issuance
> of any securities
> 
> 
> 5
> 
> --------------------------------------------------------------------------------
> 
> 
> (debt or equity) first, to the outstanding principal balance of the Term Loan
> to the extent thereof and, next to such other purposes as Borrower may elect
> consistent with the terms of this Agreement; and
> 
>          (c)        until such time as the Obligations relating to the Term
> Loan are indefeasibly paid in full in cash and fully performed, fifty percent
> (50%) of Borrower’s Excess Cash Flow for each fiscal year shall be paid by
> Borrower to Lender and shall be applied by Lender to reduce the Obligations
> relating to the Term Loan. Such payments shall be made no later than thirty
> (30) calendar days after preparation of Borrower’s audited financial
> statements, but in any event not later than one hundred and forty-five (145)
> calendar days after the end of the fiscal year to which such Excess Cash Flow
> relates, provided, however, that Borrower’s Excess Cash Flow for the fiscal
> year ending December 31, 2005 shall be measured with respect to the period
> beginning on the Closing Date and ending on December 31, 2005; provided,
> further, however, that such payments are to be applied to the Obligations
> relating to the Term Loan at such time and in such manner and order as Lender
> shall decide in its sole discretion.
> 
>       2.12      Payments by Lender
> 
>         Should any amount required to be paid under any Loan Document be
> unpaid, such amount may be paid by Lender, which payment shall be deemed a
> request for an Advance under the Revolving Facility as of the date such
> payment is due, and Borrower irrevocably authorizes disbursement of any such
> funds to Lender by way of direct payment of the relevant amount, interest or
> Obligations. No payment or prepayment of any amount by Lender or any other
> Person shall entitle any Person to be subrogated to the rights of Lender under
> any Loan Document unless and until the Obligations have been fully performed
> and paid irrevocably in cash and this Agreement has been terminated. Any sums
> expended by Lender as a result of any Borrower’s or any Guarantor’s failure to
> pay, perform or comply with any Loan Document or any of the Obligations may be
> charged to Borrower’s account as an Advance under the Revolving Facility and
> added to the Obligations.
> 
>        2.13      Grant of Security Interest; Collateral
> 
>          (a)        To secure the payment and performance of the Obligations,
> each Borrower hereby grants to Lender a continuing security interest in and
> Lien upon, and pledges to Lender, all of its right, title and interest in and
> to the following (collectively and each individually, the “Collateral”), which
> security interest is intended to be a first priority security interest:
> 
>               (i)        all of such Borrower’s tangible personal property,
> including without limitation all present and future Inventory and Equipment
> (including items of equipment which are or become Fixtures), now owned or
> hereafter acquired;
> 
>               (ii)        all of such Borrower’s intangible personal property,
> including without limitation all present and future Accounts, securities,
> contract rights, Permits, General Intangibles, Chattel Paper, Investment
> Property, Documents, Instruments, Deposit Accounts, Letter-of-Credit Rights
> and Supporting Obligations, rights to the payment of money or other forms of
> consideration of any kind, tax refunds, insurance proceeds, now owned or
> hereafter acquired, and all intangible and tangible personal property relating
> to or arising out of any of the foregoing;
> 
>               (iii)        all of such Borrower’s present and future
> Government Contracts and rights thereunder and the related Government Accounts
> and proceeds thereof, now or hereafter owned or acquired by such Borrower;
> provided, however, that Lender shall not have a security interest in any
> rights
> 
> 
> 6
> 
> --------------------------------------------------------------------------------
> 
> 
> under any Government Contract of such Borrower or in the related Government
> Account where the taking of such security interest would be a violation of an
> express prohibition contained in the Government Contract (for purposes of this
> limitation, the fact that a Government Contract is subject to, or otherwise
> refers to, Title 31, § 203 or Title 41, § 15 of the United States Code shall
> not be deemed an express prohibition against assignment thereof) or is
> prohibited by applicable law; and
> 
>               (iv)        any and all additions to any of the foregoing, and
> any and all replacements, products and proceeds (including insurance proceeds)
> of any of the foregoing.
> 
>          (b)        Notwithstanding the foregoing provisions of this
> Section 2.13, such grant of a security interest shall not extend to, and the
> term “Collateral” shall not include, any General Intangibles of Borrower to
> the extent that (i) such General Intangibles are not assignable or capable of
> being encumbered as a matter of law or under the terms of any license or other
> agreement applicable thereto (but solely to the extent that any such
> restriction shall be enforceable under applicable law) without the consent of
> the licensor thereof or other applicable party thereto, and (ii) such consent
> has not been obtained; provided, however, that the foregoing grant of a
> security interest shall extend to, and the term “Collateral” shall include,
> each of the following: (a) any General Intangible which is in the nature of an
> Account or a right to the payment of money or a proceed of, or otherwise
> related to the enforcement or collection of, any Account or right to the
> payment of money, or goods which are the subject of any Account or right to
> the payment of money, (b) any and all proceeds of any General Intangible that
> is otherwise excluded to the extent that the assignment, pledge or encumbrance
> of such proceeds is not so restricted, and (c) upon obtaining the consent of
> any such licensor or other applicable party with respect to any such otherwise
> excluded General Intangible, such General Intangible as well as any and all
> proceeds thereof that might theretofore have been excluded from such grant of
> a security interest and from the term “Collateral.”
> 
>          (c)        In addition to the foregoing, to secure the payment and
> performance of the Obligations, Borrower has pledged to Lender all of the
> securities Borrower owns in its Foreign Subsidiaries pursuant to the Stock
> Pledge Agreement.
> 
>          (d)        Upon the execution and delivery of this Agreement, and
> upon the proper filing of the necessary financing statements recordation of
> the Collateral Patent and Trademark Assignment in the United States Patent and
> Trademark Office, and proper delivery of the necessary stock certificates,
> without any further action, Lender will have a good, valid and perfected first
> priority Lien and security interest in the Collateral, subject to no transfer
> or other restrictions or Liens of any kind in favor of any other Person except
> for Permitted Liens. No financing statement relating to any of the Collateral
> is on file in any public office except those (i) on behalf of Lender, and/or
> (ii) in connection with Permitted Liens.
> 
>       2.14 Collateral Administration
> 
>          (a)        All Collateral (except Deposit Accounts) will at all times
> be kept by Borrower at the locations set forth on Schedule 5.18B hereto and
> shall not, without thirty (30) calendar days prior written notice to Lender,
> be moved therefrom, and in any case shall not be moved outside the continental
> United States.
> 
>          (b)        Borrower shall keep accurate and complete records of its
> Accounts and all payments and collections thereon and shall submit such
> records to Lender on such periodic bases as
> 
> 
> 7
> 
> --------------------------------------------------------------------------------
> 
> 
> Lender may request. In addition, if Accounts of Borrower in an aggregate face
> amount in excess of $50,000 become ineligible because they fall within one of
> the specified categories of ineligibility set forth in the definition of
> Eligible Receivables, Borrower shall notify Lender of such occurrence on the
> first Business Day following such occurrence and the Borrowing Base shall
> thereupon be adjusted to reflect such occurrence. If requested by Lender,
> Borrower shall execute and deliver to Lender formal written assignments of all
> of its Accounts weekly or daily as Lender may request, including all Accounts
> created since the date of the last assignment, together with copies of claims,
> invoices and/or other information related thereto. To the extent that
> collections from such assigned accounts exceed the amount of the Obligations,
> such excess amount shall not accrue interest in favor of Borrower, but shall
> be available to Borrower upon Borrower’s written request.
> 
>          (c)        Whether or not an Event of Default has occurred, any of
> Lender’s officers, employees, representatives or agents shall have the right,
> at any time during normal business hours, in the name of Lender, any designee
> of Lender or Borrower, to verify the validity, amount or any other matter
> relating to any Accounts of Borrower. Borrower shall cooperate fully with
> Lender in an effort to facilitate and promptly conclude such verification
> process.
> 
>          (d)        To expedite collection, Borrower shall endeavor in the
> first instance to make collection of its Accounts for Lender. Lender shall
> have the right at all times after the occurrence and during the continuance of
> an Event of Default to notify Account Debtors owing Accounts to Borrower that
> their Accounts have been assigned to Lender and to collect such Accounts
> directly in its own name and to charge collection costs and expenses,
> including reasonable attorney’s fees, to Borrower.
> 
>          (e)        As and when determined by Lender in its sole discretion,
> Lender will perform the searches described in clauses (i) and (ii) below
> against Borrower and Guarantors (the results of which are to be consistent
> with Borrower’s representations and warranties under this Agreement), all at
> Borrower’s expense: (i) UCC searches with the Secretary of State and local
> filing offices of each jurisdiction where Borrower and/or any Guarantors
> maintains their respective executive offices, a place of business or assets;
> and (ii) judgment, federal tax lien and corporate and partnership tax lien
> searches, in each jurisdiction searched under clause (i) above.
> 
>          (f)        Borrower (i) shall provide prompt written notice to its
> current bank to transfer all items, collections and remittances to the
> Concentration Account, (ii) in the event that Borrower and Lender enter into a
> Lockbox Account other than the one in existence as of the Closing Date, shall
> provide prompt written notice to each Account Debtor that Lender has been
> granted a lien and security interest in, upon and to all Accounts applicable
> to such Account Debtor and shall direct each Account Debtor to make payments
> to the appropriate Lockbox Account, and Borrower hereby authorizes Lender,
> upon any failure to send such notices and directions within ten (10) calendar
> days after the date of this Agreement (or ten (10) calendar days after the
> Person becomes an Account Debtor), to send any and all similar notices and
> directions to such Account Debtors, and (iii) shall do anything further that
> may be lawfully required by Lender to secure Lender and effectuate the
> intentions of the Loan Documents. At Lender’s request, Borrower shall
> immediately deliver to Lender all items for which Lender must receive
> possession to obtain a perfected security interest and all notes,
> certificates, and documents of title, Chattel Paper, warehouse receipts,
> Instruments, and any other similar instruments constituting Collateral.
> 
>       2.15      Power of Attorney
> 
> 
> 8
> 
> --------------------------------------------------------------------------------
> 
> 
>         Lender is hereby irrevocably made, constituted and appointed the true
> and lawful attorney for Borrower (without requiring any of them to act as
> such) with full power of substitution to do the following: (i) endorse the
> name of any such Person upon any and all checks, drafts, money orders, and
> other instruments for the payment of money that are payable to such Person and
> constitute collections on its or their Accounts; (ii) execute in the name of
> such Person any financing statements, schedules, assignments, instruments,
> documents, and statements that it is or they or are obligated to give Lender
> under any of the Loan Documents; and (iii) do such other and further acts and
> deeds in the name of such Person that Lender may deem necessary or desirable
> to enforce any Account or other Collateral or to perfect Lender’s security
> interest or lien in any Collateral. In addition, if any such Person breaches
> its obligation hereunder to direct payments of Accounts or the proceeds of any
> other Collateral to the appropriate Lockbox Account, Lender, as the
> irrevocably made, constituted and appointed true and lawful attorney for such
> Person pursuant to this paragraph, may, by the signature or other act of any
> of Lender’s officers or authorized signatories (without requiring any of them
> to do so), direct any federal, state or private payor or fiscal intermediary
> to pay proceeds of Accounts or any other Collateral to the appropriate Lockbox
> Account.
> 
>       2.16       Evidence of Loans
> 
>          (a)        Lender shall maintain, in accordance with its usual
> practice, electronic or written records evidencing the indebtedness and
> obligations to such Lender resulting from each Loan made by such Lender from
> time to time, including without limitation, the amounts of principal and
> interest payable and paid to such Lender from time to time under this
> Agreement.
> 
>          (b)        The entries made in the electronic or written records
> maintained pursuant to subsection (b) of this Section 2.16 (the “Register”)
> shall be prima facie evidence of the existence and amounts of the obligations
> and indebtedness therein recorded; provided, however, that the failure of the
> Lender to maintain such records or any error therein shall not in any manner
> affect the obligations of the Borrower to repay the Loans or Obligations in
> accordance with their terms.
> 
>          (c)        Lender will account to Borrower monthly with a statement
> of Advances under the Revolving Facility, and any charges and payments made
> pursuant to this Agreement, and in the absence of manifest error, such
> accounting rendered by Lender shall be deemed final, binding and conclusive
> unless Lender is notified by Borrower in writing to the contrary within
> fifteen calendar days of Receipt of each accounting, which notice shall be
> deemed an objection only to items specifically objected to therein.
> 
>          (d)        Borrower agrees that:
> 
>               (i)        upon written notice by Lender to the Borrower that a
> promissory note or other evidence of indebtedness is requested by Lender to
> evidence the Loans and other Obligations owing or payable to, or to be made
> by, such Lender, Borrower shall promptly (and in any event within three
> Business Days of any such request) execute and deliver to Lender an
> appropriate promissory note or notes in form and substance reasonably
> acceptable to the Lender and Borrower, payable to the order of Lender or in a
> principal amount equal to the amount of the Loans owing or payable to Lender;
> 
>               (ii)        all references to “Notes” in the Loan Documents
> shall mean Notes, if any, to the extent issued (and not returned to the
> Borrower for cancellation) hereunder, as the same may be amended, modified,
> divided, supplemented and/or restated from time to time; and
> 
> 
> 9
> 
> --------------------------------------------------------------------------------
> 
> 
>               (iii)        upon Lender’s written request, and in any event
> within three Business Days of any such request, borrower shall execute and
> deliver to Lender new notes and/or divide the notes in exchange for then
> existing notes in such smaller amounts or denominations as Lender shall
> specify in its sole and absolute discretion; provided, that the aggregate
> principal amount of such new Notes shall not exceed the aggregate principal
> amount of the Notes outstanding at the time such request is made; and
> provided, further, that such notes that are to be replaced shall then be
> deemed no longer outstanding hereunder and replaced by such new notes and
> returned to the Borrower within a reasonable period of time after Lender’s
> receipt of the replacement notes.
> 
> III.     FEES AND OTHER CHARGES; ALLOCATION OF PURCHASE PRICE
> 
>        3.1      Commitment Fee; Finance Fee
> 
>         On or before the Closing Date, Borrower shall pay to Lender (a) 1.5%
> of the Facility Cap (of which one half shall be payable on the Closing Date
> and one half shall be payable on the first anniversary of the Closing Date)
> and (b) 2.0% of the Maximum Loan Amount (of which one half shall be payable on
> the on the first anniversary of the Closing Date and one half shall be payable
> on the on the second anniversary of the Closing Date), in each case as a
> nonrefundable commitment fee.
> 
>         Upon the payment in full of the Term Loan, whether upon prepayment, on
> the Term Loan Maturity Date, upon termination of this Agreement or upon
> acceleration after the occurrence of an Event of Default, Borrower shall pay
> to Lender 2.0% of the Maximum Loan Amount as a nonrefundable financing fee.
> 
>        3.2     Unused Line Fee
> 
>         Borrower shall pay to Lender monthly an unused line fee (the “Unused
> Line Fee”) in an amount equal to 0.0416% (per month) of the difference derived
> by subtracting (i) the daily average amount of the balances under the
> Revolving Facility outstanding during the preceding month, from (ii) the
> Facility Cap. The Unused Line Fee shall be payable monthly in arrears on the
> first day of each successive calendar month (starting with the month in which
> the Closing Date occurs).
> 
>       3.3      Collateral Management Fee
> 
>         Borrower shall pay Lender as additional interest a monthly collateral
> management fee (the “Collateral Management Fee”) equal to $2,500 per month.
> The Collateral Management Fee shall be payable monthly in arrears on the first
> day of each successive calendar month (starting with the month in which the
> Closing Date occurs).
> 
>       3.4     Early Termination Fees
> 
>         If (i) Borrower terminates the Revolving Facility under Section 11.1
> hereof, (ii) Lender demands or Borrower is otherwise required to make payment
> in full of the Revolving Facility and/or Obligations relating to the Revolving
> Facility upon the occurrence of an Event of Default, (iii) a Change of Control
> or payment pursuant to Section 2.11 occurs, (iv) any other voluntary or
> involuntary prepayment of the Revolving Facility and/or Obligations relating
> to the Revolving Facility by Borrower
> 
> 
> 10
> 
> --------------------------------------------------------------------------------
> 
> 
> or any other Person occurs (other than reductions to zero of the outstanding
> balance of the Revolving Facility resulting from the ordinary course operation
> of the provisions of Section 2.5), whether by virtue of Lender’s exercising
> its right of set-off or otherwise, (v) Lender accelerates the payment of the
> Obligations or makes any demand for payment of the Obligations, or (vi) any
> payment or reduction of the outstanding balance of the Revolving Facility is
> made during a bankruptcy, reorganization or other proceeding or is made
> pursuant to any plan of reorganization or liquidation or any Debtor Relief
> Law, (each, a “revolver termination”), then, at the effective date of any such
> revolver termination, Borrower shall pay Lender (in addition to the then
> outstanding principal, accrued interest and other Obligations relating to the
> Revolving Facility pursuant to the terms of this Agreement and any other Loan
> Document), as yield maintenance for the loss of bargain and not as a penalty,
> an amount equal to the applicable Minimum Termination Fee.
> 
>        3.5     Computation of Fees; Lawful Limits
> 
>         All fees hereunder shall be computed on the basis of a year of 360
> days and for the actual number of days elapsed in each calculation period, as
> applicable. In no contingency or event whatsoever, whether by reason of
> acceleration or otherwise, shall the interest and other charges paid or agreed
> to be paid to Lender for the use, forbearance or detention of money hereunder
> exceed the maximum rate permissible under applicable law which a court of
> competent jurisdiction shall, in a final determination, deem applicable
> hereto. If, due to any circumstance whatsoever, fulfillment of any provision
> hereof, at the time performance of such provision shall be due, shall exceed
> any such limit, then, the obligation to be so fulfilled shall be reduced to
> such lawful limit, and, if Lender shall have received interest or any other
> charges of any kind which might be deemed to be interest under applicable law
> in excess of the maximum lawful rate, then such excess shall be applied first
> to any unpaid fees and charges hereunder, then to unpaid principal balance
> owed by Borrower hereunder, and if the then remaining excess interest is
> greater than the previously unpaid principal balance, Lender shall promptly
> refund such excess amount to Borrower and the provisions hereof shall be
> deemed amended to provide for such permissible rate. The terms and provisions
> of this Section 3.5 shall control to the extent any other provision of any
> Loan Document is inconsistent herewith.
> 
>       3.6      Default Rate of Interest
> 
>         Upon the occurrence and during the continuation of an Event of
> Default, the Applicable Rate of interest in effect at such time with respect
> to the Obligations shall be increased by 3.0% per annum (the “Default Rate”)
> upon notice by Lender to Borrower.
> 
>       3.7     [Reserved]
> 
>       3.8     Warrants
> 
>         As additional consideration for the extensions of credit hereunder and
> as more fully described in the Warrant Agreement, Borrower shall issue and
> deliver to CapitalSource Holdings LLC on the Closing Date, the Warrant. The
> Warrant and number of securities purchasable upon exercise of the Warrant
> shall be subject to adjustment and shall be subject to various rights in favor
> of Lender as set forth in the Warrant Agreement.
> 
> 
> 11
> 
> --------------------------------------------------------------------------------
> 
> 
>       3.9      Warrants; Allocation of Purchase Price
> 
>         As additional consideration for the extensions of credit hereunder and
> as more fully described in the Warrant Agreement, Borrower shall issue and
> deliver to CapitalSource Holdings LLC on the Closing Date, the Warrant. The
> Warrant and number of securities purchasable upon exercise of the Warrant
> shall be subject to adjustment and shall be subject to various rights in favor
> of Lender as set forth in the Warrant Agreement. Borrower and Lender agree
> that the fair market value of the Warrant as of its issue date is $ 56,697.
> Borrower and Lender agree to recognize and adhere to this valuation of the
> Warrant set forth herein for all federal and state income tax purposes.]
> 
> IV.     CONDITIONS PRECEDENT
> 
>       4.1      Conditions to Initial Advance, Funding of Term Loan and Closing
> 
>         The obligations of Lender to consummate the transactions contemplated
> herein and to make the initial Advance under the Revolving Facility (the
> “Initial Advance”) and to fund the Term Loan are subject to the satisfaction,
> in the sole judgment of Lender, of the following:
> 
>          (a)        (i) Borrower shall have delivered to Lender (A) the Loan
> Documents to which it is a party, each duly executed by an authorized officer
> of Borrower and the other parties thereto, and (B) a Borrowing Certificate for
> the Initial Advance under the Revolving Facility executed by an authorized
> officer of Borrower, and (ii) each Guarantor shall have delivered to Lender
> the Loan Documents to which such Guarantor is a party, each duly executed and
> delivered by such Guarantor or an authorized officer of such Guarantor, as
> applicable, and the other parties thereto;
> 
>          (b)        all in form and substance satisfactory to Lender in its
> sole discretion, Lender shall have received (i) a report of Uniform Commercial
> Code financing statement, tax and judgment lien searches performed with
> respect to each Borrower and Guarantor in each jurisdiction determined by
> Lender in its sole discretion, and such report shall show no Liens on the
> Collateral (other than Permitted Liens), (ii) each document (including,
> without limitation, any Uniform Commercial Code financing statement) required
> by any Loan Document or under law or requested by Lender to be filed,
> registered or recorded to create in favor of Lender, a perfected first
> priority security interest upon the Collateral, and (iii) evidence of each
> such filing, registration or recordation and of the payment by Borrower of any
> necessary fee, tax or expense relating thereto;
> 
>          (c)        Lender shall have received (i) the Charter and Good
> Standing Documents, all in form and substance acceptable to Lender, (ii) a
> certificate of the corporate secretary or assistant secretary of each Borrower
> dated the Closing Date, as to the incumbency and signature of the Persons
> executing the Loan Documents, in form and substance acceptable to Lender, and
> (iii) the written legal opinion of counsel for Borrower and Guarantors, in
> form and substance satisfactory to Lender and its counsel;
> 
>          (d)        Lender shall have received a certificate of the chief
> financial officer (or, in the absence of a chief financial officer, the chief
> executive officer) of each Borrower and Guarantor, in form and substance
> satisfactory to Lender (each, a “Solvency Certificate”), certifying (i) the
> solvency of such Person after giving effect to the transactions and the
> Indebtedness contemplated by the Loan Documents, and (ii) as to such Person’s
> financial resources and ability to meet its obligations and liabilities as
> they become due, to the effect that as of the Closing Date and the Borrowing
> Date for the Initial Advance and
> 
> 
> 12
> 
> --------------------------------------------------------------------------------
> 
> 
> the date of funding of the Term Loan and after giving effect to such
> transactions and Indebtedness: (A) the assets of such Person, at a Fair
> Valuation, exceed the total liabilities (including contingent, subordinated,
> unmatured and unliquidated liabilities) of such Person, and (B) no
> unreasonably small capital base with which to engage in its anticipated
> business exists with respect to such Person;
> 
>          (e)        Lender shall have completed examinations, the results of
> which shall be satisfactory in form and substance to Lender, of the
> Collateral, the financial statements and the books, records, business,
> obligations, financial condition and operational state of each Borrower and
> Guarantor, and each such Person shall have demonstrated to Lender’s
> satisfaction that (i) its operations comply, in all respects deemed material
> by Lender, in its sole judgment, with all applicable federal, state, foreign
> and local laws, statutes and regulations, (ii) its operations are not the
> subject of any governmental investigation, evaluation or any remedial action
> which could result in any expenditure or liability deemed material by Lender,
> in its sole judgment, and (iii) it has no liability (whether contingent or
> otherwise) that is deemed material by Lender, in its sole judgment;
> 
>          (f)        Lender shall have received all fees, charges and expenses
> payable to Lender on or prior to the Closing Date pursuant to the Loan
> Documents;
> 
>          (g)        all in form and substance satisfactory to Lender in its
> sole discretion, Lender shall have received such consents, approvals and
> agreements, including, without limitation, any applicable Landlord Waivers and
> Consents with respect to any and all leases set forth on Schedule 5.5, from
> such third parties as Lender and its counsel shall determine are necessary or
> desirable with respect to (i) the Loan Documents and/or the transactions
> contemplated thereby, and/or (ii) claims against any Borrower or Guarantor or
> the Collateral;
> 
>          (h)        Borrower shall be in compliance with Section 7.13(b) and
> Section 6.5, and Lender shall have received (i) certified copies of all such
> insurance policies, and (ii) original certificates of such insurance policies
> confirming that they are in effect and that the premiums due and owing with
> respect thereto have been paid in full and naming Lender as sole beneficiary
> or loss payee and additional insured, as appropriate;
> 
>          (i)        all corporate and other proceedings, documents,
> instruments and other legal matters in connection with the transactions
> contemplated by the Loan Documents (including, but not limited to, those
> relating to corporate and capital structures of Borrower) shall be
> satisfactory to Lender;
> 
>          (j)        Lender shall have received, in form and substance
> satisfactory to Lender, (i) evidence of the repayment in full and termination
> of Borrower’s credit facility with The CIT Group/Business Credit, Inc., the
> satisfaction in full of the Harris Note and repayment of vendors in amounts as
> may be necessary to repay certain key payables (as disclosed to Lender prior
> to the Closing Date) unpaid more than 60 days after their due date and all
> related documents, agreements and instruments and of all Liens, security
> interests and Uniform Commercial Code financing statements relating thereto,
> and (ii) release and termination of any and all Liens, security interest
> and/or Uniform Commercial Code financing statements in, on, against or with
> respect to any of the Collateral (other than Permitted Liens);
> 
>          (k)        Borrower shall not be in default under any written
> contract or in respect of any borrowed money, other than defaults in respect
> of agreements with Tri-Link, whose claims are secured only by certain
> identified assets purchased by Borrower from Tri-Link;
> 
> 
> 13
> 
> --------------------------------------------------------------------------------
> 
> 
>          (l)        Borrower must have Availability equal to a minimum of
> $1,000,000;
> 
>          (m)        Lender shall have received evidence satisfactory to it
> that Harris Corporation has accepted repayment in an amount not to exceed
> $4,000,000 in satisfaction of the balance owing under the Harris Note;
> 
>          (n)        Borrower, shall have achieved for the twelve month period
> ending June 1, 2005 (i) EBITDA of not less than $3,000,000, and (ii) a Fixed
> Charge Coverage Ratio of not less than 1.1 to 1.0;
> 
>          (o)        Borrower shall have executed and filed IRS Form 8821 with
> the appropriate office of the Internal Revenue Service; and
> 
>          (p)        Lender shall have received such other documents,
> certificates, information or legal opinions as Lender may reasonably request,
> all in form and substance reasonably satisfactory to Lender.
> 
>       4.2 Conditions to Each Advance and Funding of Term Loan
> 
>         The obligations of Lender to make any Advance (including, without
> limitation, the Initial Advance) and to fund the Term Loan are subject to the
> satisfaction, in the sole judgment of Lender, of the following additional
> conditions precedent:
> 
>          (a)        Borrower shall have delivered to Lender a Borrowing
> Certificate for the Advance executed by an authorized officer of Borrower,
> which shall constitute a representation and warranty by Borrower as of the
> Borrowing Date of such Advance that the conditions contained in this Section
> 4.2 have been satisfied; provided, however, that any determination as to
> whether to fund Advances or extensions of credit shall be made by Lender in
> its sole discretion;
> 
>          (b)        each of the representation and warranties made by Borrower
> in or pursuant to this Agreement shall be accurate, before and after giving
> effect to such Advance and/or funding the Term Loan;
> 
>          (c)        no Default or Event of Default shall have occurred or be
> continuing or would exist after giving effect to the Advance under the
> Revolving Facility or the funding of the Term Loan on such date;
> 
>          (d)        immediately after giving effect to the requested Advance,
> the aggregate outstanding principal amount of Advances under the Revolving
> Facility shall not exceed either the Availability and the Facility Cap;
> 
>          (e)        except as disclosed in the historical financial
> statements, there shall be no liabilities or obligations with respect to
> Borrower of any nature whatsoever which, either individually or in the
> aggregate, would reasonably be likely to have a Material Adverse Effect;
> 
>          (f)        Lender shall have received all fees, charges and expenses
> payable to Lender on or prior to such date pursuant to the Loan Documents.
> 
> 
> 14
> 
> --------------------------------------------------------------------------------
> 
> 
> V.     REPRESENTATIONS AND WARRANTIES
> 
>         Borrower, jointly and severally, represents and warrants as of the
> date hereof, the Closing Date, each Borrowing Date and, if applicable, the
> date of funding of the Term Loan as follows:
> 
>       5.1      Organization and Authority
> 
>         Borrower is a corporation duly organized, validly existing and in good
> standing under the laws of its state of formation. Borrower (i) has all
> requisite corporate power and authority to own its properties and assets and
> to carry on its business as now being conducted and as contemplated in the
> Loan Documents, (ii) is duly qualified to do business in every jurisdiction in
> which failure so to qualify could reasonably be expected to have a Material
> Adverse Effect, and (iii) has all requisite power and authority (A) to
> execute, deliver and perform the Loan Documents to which it is a party, (B) to
> borrow hereunder, (C) to consummate the transactions contemplated under the
> Loan Documents, and (D) to grant the Liens with regard to the Collateral
> pursuant to the Security Documents to which it is a party. No Borrower is an
> “investment company” registered or required to be registered under the
> Investment Company Act of 1940, as amended, or is controlled by such an
> “investment company.”
> 
>       5.2      Loan Documents
> 
>         The execution, delivery and performance by Borrower of the Loan
> Documents to which it is a party, and the consummation of the transactions
> contemplated thereby, (i) have been duly authorized by all requisite action of
> each such Person and have been duly executed and delivered by or on behalf of
> each such Person; (ii) do not violate any provisions of (A) applicable law,
> statute, rule, regulation, ordinance or tariff, (B) any order of any
> Governmental Authority binding on any such Person or any of their respective
> properties, or (C) the certificate of incorporation or bylaws (or any other
> equivalent governing agreement or document) of any such Person, or any
> agreement between any such Person and its respective stockholders, members,
> partners or equity owners or among any such stockholders, members, partners or
> equity owners; (iii) are not in conflict with, and do not result in a breach
> or default of or constitute an event of default, or an event, fact, condition
> or circumstance which, with notice or passage of time, or both, would
> constitute or result in a conflict, breach, default or event of default under,
> any indenture, agreement or other instrument to which any such Person is a
> party, or by which the properties or assets of such Person are bound, the
> effect of which could reasonably be expected to have a Material Adverse
> Effect; (iv) except as set forth therein, will not result in the creation or
> imposition of any Lien of any nature upon any of the properties or assets of
> any such Person, and (v) except as set forth on Schedule 5.2, do not require
> the consent, approval or authorization of, or filing, registration or
> qualification with, any Governmental Authority or any other Person. When
> executed and delivered, each of the Loan Documents to which Borrower is a
> party will constitute the legal, valid and binding obligation of Borrower,
> enforceable against Borrower in accordance with its terms, subject to the
> effect of any applicable bankruptcy, moratorium, insolvency, reorganization or
> other similar law affecting the enforceability of creditors’ rights generally
> and to the effect of general principles of equity which may limit the
> availability of equitable remedies (whether in a proceeding at law or in
> equity).
> 
>       5.3       Subsidiaries, Capitalization and Ownership Interests
> 
>         Schedule 5.3 states the authorized and issued capitalization of
> Borrower, the number and class of equity securities and/or ownership, voting
> or partnership interests issued and outstanding of
> 
> 
> 15
> 
> --------------------------------------------------------------------------------
> 
> 
> Borrower and the record and beneficial owners thereof (including options,
> warrants and other rights to acquire any of the foregoing). The outstanding
> equity securities and/or ownership, voting or partnership interests of
> Borrower have been duly authorized and validly issued and are fully paid and
> nonassessable, and each Person listed on Schedule 5.3 owns beneficially and of
> record all the equity securities and/or ownership, voting or partnership
> interests it is listed as owning free and clear of any Liens other than Liens
> created by the Security Documents. Schedule 5.3 also lists the directors,
> members, managers and/or partners of Borrower. Except as listed on Schedule
> 5.3, Borrower does not own an interest or participates or engages in any joint
> venture, partnership or similar arrangements with any Person.
> 
>       5.4      Properties
> 
>         Borrower (i) is the sole owner and has good, valid and marketable
> title to, or a valid leasehold interest in, all of its properties and assets,
> including the Collateral, whether personal or real, subject to no transfer
> restrictions or Liens of any kind except for Permitted Liens, and (ii) is in
> compliance in all material respects with each lease to which it is a party or
> otherwise bound. Schedule 5.4 lists all real properties (and their locations)
> owned or leased by or to, and all other assets or property that are leased or
> licensed by, Borrower and all leases (including leases of leased real
> property) covering or with respect to such properties and assets. Borrower
> enjoys peaceful and undisturbed possession under all such leases and such
> leases are all the leases necessary for the operation of such properties and
> assets, are valid and subsisting and are in full force and effect.
> 
>        5.5     Other Agreements
> 
>         Borrower is not (i) a party to any judgment, order or decree or any
> agreement, document or instrument, or subject to any restriction, which would
> materially adversely affect its ability to execute and deliver, or perform
> under, any Loan Document or to pay the Obligations, (ii) except as disclosed
> in Schedule 5.6 in default in the performance, observance or fulfillment of
> any obligation, covenant or condition contained in any agreement, document or
> instrument to which it is a party or to which any of its properties or assets
> are subject, which default, if not remedied within any applicable grace or
> cure period could reasonably be expected to have a Material Adverse Effect,
> nor is there any event, fact, condition or circumstance which, with notice or
> passage of time or both, would constitute or result in a conflict, breach,
> default or event of default under, any of the foregoing which, if not remedied
> within any applicable grace or cure period could reasonably be expected to
> have a Material Adverse Effect; or (iii) a party or subject to any agreement,
> document or instrument with respect to, or obligation to pay any, service or
> management fee with respect to, the ownership, operation, leasing or
> performance of any of its business or any facility, nor is there any manager
> with respect to any such facility.
> 
>        5.6     Litigation
> 
>         Other than as described in Schedule 5.6, there is no action, suit,
> proceeding or investigation pending or, to their knowledge, threatened against
> Borrower that (i) questions or could prevent the validity of any of the Loan
> Documents or the right of Borrower to enter into any Loan Document or to
> consummate the transactions contemplated thereby, (ii) could reasonably be
> expected to be or have, either individually or in the aggregate, any Material
> Adverse Change or Material Adverse Effect, or (iii) could reasonably be
> expected to result in any Change of Control or other change in the current
> ownership, control or management of Borrower. Borrower is not aware that there
> is any basis for the foregoing. Borrower is not a party or subject to any
> order, writ, injunction, judgment or decree of any
> 
> 
> 16
> 
> --------------------------------------------------------------------------------
> 
> 
> Governmental Authority. There is no action, suit, proceeding or investigation
> initiated by Borrower currently pending. Borrower has not any existing accrued
> and/or unpaid Indebtedness to any Governmental Authority or any other
> governmental payor.
> 
>       5.7     Hazardous Materials
> 
>         Borrower is in compliance in all material respects with all applicable
> Environmental Laws. Borrower has not been notified of any action, suit,
> proceeding or investigation (i) relating in any way to compliance by or
> liability of Borrower under any Environmental Laws, (ii) which otherwise deals
> with any Hazardous Substance or any Environmental Law, or (iii) which seeks to
> suspend, revoke or terminate any license, permit or approval necessary for the
> generation, handling, storage, treatment or disposal of any Hazardous
> Substance.
> 
>       5.8     Tax Returns; Governmental Reports
> 
>          (a)        Except as disclosed in Schedule 5.8, Borrower (i) has not
> received any oral or written communication from the Internal Revenue Service
> with respect to any investigation or assessment relating to the Borrower
> directly, or relating to any consolidated tax return which was filed on behalf
> of Borrower, (ii) is not aware of any year which remains open pending tax
> examination or audit by the IRS, and (iii) is not aware of any information
> that could give rise to an IRS tax liability or assessment.
> 
>          (b)        Borrower (i) has filed all federal, state, foreign (if
> applicable) and local tax returns and other reports which are required by law
> to be filed by Borrower, and (ii) has paid all taxes, assessments, fees and
> other governmental charges, including, without limitation, payroll and other
> employment related taxes, in each case that are due and payable, except only
> for items that Borrower is currently contesting in good faith and that are
> described on Schedule 5.8
> 
>       5.9     Financial Statements and Reports
> 
>         All financial statements and financial information relating to
> Borrower that have been or may hereafter be delivered to Lender by Borrower
> are accurate and complete in all material respects and have been prepared in
> accordance with GAAP consistently applied with prior periods. Borrower has no
> material obligations or liabilities of any kind not disclosed in such
> financial information or statements, and since the date of the most recent
> financial statements submitted to Lender, there has not occurred any Material
> Adverse Change or Material Adverse Effect or, to Borrower’s knowledge, any
> other event or condition that could reasonably be expected to have a Material
> Adverse Effect.
> 
>       5.10     Compliance with Law
> 
>         Borrower (i) is in compliance with all laws, statutes, rules,
> regulations, ordinances and tariffs of any Governmental Authority applicable
> to Borrower and/or Borrower’s business, assets or operations, including,
> without limitation, ERISA, and (ii) is not in violation of any order of any
> Governmental Authority or other board or tribunal, except where noncompliance
> or violation could not reasonably be expected to have a Material Adverse
> Effect. There is no event, fact, condition or circumstance which, with notice
> or passage of time, or both, would constitute or result in any noncompliance
> with, or any violation of, any of the foregoing , in each case except where
> noncompliance or violation could not reasonably be expected to have a Material
> Adverse Effect. Borrower has not
> 
> 
> 17
> 
> --------------------------------------------------------------------------------
> 
> 
> received any notice that Borrower is not in compliance in any respect with any
> of the requirements of any of the foregoing. Borrower has (a) not engaged in
> any Prohibited Transactions as defined in Section 406 of ERISA and
> Section 4975 of the Internal Revenue Code of 1986, as amended, and the rules
> and regulations promulgated thereunder, (b) not failed to meet any applicable
> minimum funding requirements under Section 302 of ERISA in respect of its
> plans and no funding requirements have been postponed or delayed, (c) no
> knowledge of any event or occurrence which would cause the Pension Benefit
> Guaranty Corporation to institute proceedings under Title IV of ERISA to
> terminate any of the employee benefit plans, (d) no fiduciary responsibility
> under ERISA for investments with respect to any plan existing for the benefit
> of Persons other than its employees or former employees, or (e) not withdrawn,
> completely or partially, from any multi-employer pension plans so as to incur
> liability under the MultiEmployer Pension Plan Amendments of 1980. With
> respect to Borrower, there exists no event described in Section 4043 of ERISA,
> excluding Subsections 4043(b)(2) and 4043(b)(3) thereof, for which the thirty
> (30) day notice period contained in 12 C.F.R. § 2615.3 has not been waived.
> 
>       5.11     Intellectual Property
> 
>         Except as set forth on Schedule 5.11, Borrower does not own, license
> or utilize, and is not a party to, any patents, patent applications,
> trademarks, trademark applications, service marks, registered copyrights,
> copyright applications, copyrights, trade names, trade secrets, software or
> licenses the discontinuation of which would be material to Borrower’s business
> or financial condition (collectively, the “Intellectual Property”).
> 
>       5.12     Licenses and Permits; Labor
> 
>         Borrower is in compliance with and has all Permits and Intellectual
> Property necessary or required by applicable law or Governmental Authority for
> the operation of its businesses. All of the foregoing are in full force and
> effect and not in known conflict with the rights of others. Borrower is not
> (i) in breach of or default under the provisions of any of the foregoing, nor
> is there any event, fact, condition or circumstance which, with notice or
> passage of time or both, would constitute or result in a conflict, breach,
> default or event of default under, any of the foregoing which, if not remedied
> within any applicable grace or cure period could reasonably be expected to
> have a Material Adverse Effect, (ii) a party to or subject to any agreement,
> instrument or restriction that is so unusual or burdensome that it might have
> a Material Adverse Effect, and/or (iii) and has not been, involved in any
> labor dispute, strike, walkout or union organization which could reasonably be
> expected to have a Material Adverse Effect
> 
>       5.13     No Default
> 
>         Other than as set forth in Schedule 5.6, there does not exist any
> Default or Event of Default or any event, fact, condition or circumstance
> which, with the giving of notice or passage of time or both, would constitute
> or result in a Default or Event of Default.
> 
>       5.14     Disclosure
> 
>         No Loan Document nor any other agreement, document, certificate, or
> statement furnished to Lender by or on behalf of Borrower in connection with
> the transactions contemplated by the Loan Documents, nor any representation or
> warranty made by Borrower in any Loan Document, contains any untrue statement
> of material fact or omits to state any fact necessary to make the statements
> therein
> 
> 
> 18
> 
> --------------------------------------------------------------------------------
> 
> 
> not materially misleading. There is no fact known to Borrower which has not
> been disclosed to Lender in writing which could reasonably be expected to have
> a Material Adverse Effect.
> 
>       5.15      Existing Indebtedness; Investments, Guarantees and Certain
> Contracts
> 
>         Except as contemplated by the Loan Documents or as otherwise set forth
> on Schedule 5.15, Borrower (i) has no outstanding Indebtedness, (ii) is not
> subject or party to any mortgage, note, indenture, indemnity or guarantee of,
> with respect to or evidencing any Indebtedness of any other Person, or (iii)
> does not own or hold any equity or long-term debt investments in, and does not
> have any outstanding advances to or any outstanding guarantees for the
> obligations of, or any outstanding borrowings from, any Person. Borrower has
> performed all material obligations required to be performed by Borrower
> pursuant to or connection with any items listed on Schedule 5.15 and there has
> occurred no breach, default or event of default under any document evidencing
> any such items or any fact, circumstance, condition or event which, with the
> giving of notice or passage of time or both, would constitute or result in a
> breach, default or event of default thereunder.
> 
>       5.16     Other Agreements
> 
>         Except as set forth on Schedule 5.16, (i) there are no existing or
> proposed agreements, arrangements, understandings or transactions between
> Borrower and any of Borrower’s officers, members, managers, directors,
> stockholders, partners, other interest holders, employees or Affiliates or any
> members of their respective immediate families, and (ii) none of the foregoing
> Persons are directly or indirectly, indebted to or have any direct or indirect
> ownership, partnership or voting interest in, to Borrower’s knowledge, any
> Affiliate of Borrower or any Person that competes with Borrower (except that
> any such Persons may own stock in (but not exceeding two (2%) percent of the
> outstanding capital stock of) any publicly traded company that may compete
> with Borrower.
> 
>       5.17     Insurance
> 
>         Borrower has in full force and effect such insurance policies as are
> customary in its industry and as may be required pursuant to Section 6.5
> hereof. All such insurance policies are listed and described on Schedule 5.17.
> 
>       5.18      Names; Location of Offices, Records and Collateral
> 
>         During the preceding five years, Borrower has not conducted business
> under or used any name (whether corporate, partnership or assumed) other than
> as shown on Schedule 5.18A. Borrower is the sole owner of all of its names
> listed on Schedule 5.18A, and any and all business done and invoices issued in
> such names are Borrower’s sales, business and invoices. Each trade name of
> Borrower represents a division or trading style of Borrower. Borrower
> maintains its places of business and chief executive offices only at the
> locations set forth on Schedule 5.18B, and all Accounts of Borrower arise,
> originate and are located, and all of the Collateral and all books and records
> in connection therewith or in any way relating thereto or evidence the
> Collateral are located and shall be only, in and at such locations. All of the
> Collateral is located only in the continental United States.
> 
>       5.19     Non-Subordination
> 
> 
> 19
> 
> --------------------------------------------------------------------------------
> 
> 
>         The Obligations are not subordinated in any way to any other
> obligations of Borrower or to the rights of any other Person.
> 
>       5.20     Accounts
> 
>         In determining which Accounts are Eligible Receivables, Lender may
> rely on all statements and representations made by Borrower with respect to
> any Account. Unless otherwise indicated in writing to Lender, each Account of
> Borrower (i) is genuine and in all respects what is purports to be and is not
> evidenced by a judgment, (ii) arises out of a completed, bona fide sale and
> delivery of goods or rendering of services by Borrower in the ordinary course
> of business and in accordance with the terms and conditions of all purchase
> orders, contracts, certifications, participations, certificates of need and
> other documents relating thereto or forming a part of the contract between
> Borrower and the Account Debtor, (iii) is for a liquidated amount maturing as
> stated in a claim or invoice covering such sale of goods or rendering of
> services, a copy of which has been furnished or is available to Lender, (iv)
> together with Lender’s security interest therein, is not and will not be in
> the future (by voluntary act or omission by Borrower), subject to any offset,
> lien, deduction, defense, dispute, counterclaim or other adverse condition, is
> absolutely owing to Borrower and is not contingent in any respect or for any
> reason, (v) there are no facts, events or occurrences which in any way impair
> the validity or enforceability thereof or tend to reduce the amount payable
> thereunder from the face amount of the claim or invoice and statements
> delivered to Lender with respect thereto, (vi) to the best of Borrower’s
> knowledge, (A) the Account Debtor thereunder had the capacity to contract at
> the time any contract or other document giving rise thereto was executed and
> (B) such Account Debtor is solvent, (vii) to the best of Borrower’s knowledge,
> there are no proceedings or actions which are threatened or pending against
> any Account Debtor thereunder which might result in any Material Adverse
> Change in such Account Debtor’s financial condition or the collectibility
> thereof, (viii) has been billed and forwarded to the Account Debtor for
> payment in accordance with applicable laws and is in compliance and
> conformance with any requisite procedures, requirements and regulations
> governing payment by such Account Debtor with respect to such Account, and
> (ix) Borrower has obtained and currently has all Permits necessary in the
> generation of its Accounts.
> 
>       5.21     Inventory
> 
>         Borrower shall keep accurate and complete records of its Inventory and
> shall furnish Lender inventory reports respecting such Inventory in form and
> detail satisfactory to Lender at such times as Lender may request, but so long
> as no Default or Event of Default exists, no more frequently than once each
> week. Borrower shall conduct a physical inventory no less frequently than
> annually and shall provide to Lender a report based on each such physical
> inventory promptly thereafter, together with such supporting information as
> Lender shall request. Borrower shall not return any of its Inventory to a
> supplier or vendor thereof, or any other Person, whether for cash, credit
> against future purchases or then existing payables, or otherwise, unless
> (i) such return is in the ordinary course of business of Borrower and such
> Person; (ii) no Default or Event of Default exists or would result therefrom;
> (iii) the return of such Inventory will not result in an Availability of less
> than $100,000; (iv) Borrower promptly notifies Lender thereof if the aggregate
> Fair Value of all Inventory returned in any month exceeds $25,000; and (v) any
> payments received by Borrower in connection with any such return are promptly
> turned over to Lender for application to the Obligations as Lender may
> determine.
> 
>       5.22     Survival
> 
> 
> 20
> 
> --------------------------------------------------------------------------------
> 
>         Borrower makes the representations and warranties contained herein
> with the knowledge and intention that Lender is relying and will rely thereon.
> All such representations and warranties will survive the execution and
> delivery of this Agreement, the making of the Advances under the Revolving
> Facility and the funding of the Term Loan.
> 
> VI.     AFFIRMATIVE COVENANTS
> 
>         Each Borrower, jointly and severally, covenants and agrees that, until
> full performance and satisfaction, and indefeasible payment in full in cash,
> of all the Obligations and termination of this Agreement:
> 
>       6.1     Financial Statements, Reports and Other Information
> 
>          (a)        Financial Reports. Borrower shall furnish to Lender (i) as
> soon as available and in any event within ninety (90) calendar days after the
> end of each fiscal year of Borrower, audited annual consolidated financial
> statements of Borrower, including the notes thereto, consisting of a
> consolidated balance sheet at the end of such completed fiscal year and the
> related consolidated statements of income, retained earnings, attached cash
> flow schedules consisting of depreciation, amortization, capital expenditures,
> accrued and paid dividends and owners’ equity for such completed fiscal year,
> which financial statements shall be prepared and certified by an independent
> certified public accounting firm satisfactory to Lender, subject only to such
> qualifications in respect of any fiscal year of Borrower after its 2004 fiscal
> year as shall be acceptable to Lender, and accompanied by related management
> letters, if available, and (ii) as soon as available and in any event within
> thirty (30) calendar days after the end of each calendar month, unaudited
> consolidated financial statements of Borrower consisting of a balance sheet
> and statements of income, retained earnings, cash flows and owners’ equity as
> of the end of the immediately preceding calendar month, provided, however,
> that Borrower shall furnish to Lender such monthly, unaudited consolidated
> financial statements no later than forty-five (45) calendar days after the end
> of each calendar month that is also the last day of a fiscal quarter of
> Borrower. All such financial statements shall be prepared in accordance with
> GAAP consistently applied with prior periods. With each such financial
> statement, Borrower shall also deliver a certificate of its chief financial
> officer stating that (A) such person has reviewed the relevant terms of the
> Loan Documents and the condition of Borrower, (B) no Default or Event of
> Default has occurred or is continuing, or, if any of the foregoing has
> occurred or is continuing, specifying the nature and status and period of
> existence thereof and the steps taken or proposed to be taken with respect
> thereto, (C) Borrower is in compliance with all financial covenants attached
> as Annex I hereto. Such certificate shall be accompanied by the calculations
> necessary to show compliance with the financial covenants in a form
> satisfactory to Lender.
> 
>          (b)        Other Materials. Borrower shall furnish to Lender as soon
> as available, and in any event within ten (10) calendar days after the
> preparation or issuance thereof or at such other time as set forth below: (i)
> copies of such financial statements (other than those required to be delivered
> pursuant to Section 6.1(a)) prepared by, for or on behalf of Borrower and any
> other notes, reports and other materials related thereto, including, without
> limitation, any pro forma financial statements, (ii) any reports, returns,
> information, notices and other materials that Borrower shall send to its
> stockholders, members, partners or other equity owners at any time, (iii)
> within fifteen (15) calendar days after the end of each calendar month for
> such month, (A) a sales and collection report and accounts receivable and
> accounts payable aging schedule, including a report of sales, credits issued
> and collections received, all
> 
> 
> 21
> 
> --------------------------------------------------------------------------------
> 
> 
> such reports showing a reconciliation to the amounts reported in the monthly
> financial statements, (iv) promptly upon receipt thereof, copies of any
> reports submitted to Borrower by its independent accountants in connection
> with any interim audit of the books of such Person or any of its Affiliates
> and copies of each management control letter provided by such independent
> accountants, and (v) such additional information, documents, statements,
> reports and other materials as Lender may reasonably request from a credit or
> security perspective or otherwise from time to time.
> 
>          (c)        Notices. Borrower shall promptly, and in any event within
> two (2) calendar days after Borrower or any authorized officer of Borrower
> obtains knowledge thereof, notify Lender in writing of (i) any pending or
> threatened litigation, suit, investigation, arbitration, dispute resolution
> proceeding or administrative proceeding brought or initiated by Borrower or
> otherwise affecting or involving or relating to Borrower or any of its
> property or assets to the extent (A) the amount in controversy exceeds
> $50,000, or (B) to the extent any of the foregoing seeks injunctive relief,
> (ii) any Default or Event of Default, which notice shall specify the nature
> and status thereof, the period of existence thereof and what action is
> proposed to be taken with respect thereto, (iii) any other development, event,
> fact, circumstance or condition that could reasonably be expected to have a
> Material Adverse Effect, in each case describing the nature and status thereof
> and the action proposed to be taken with respect thereto, (iv) any notice
> received by Borrower from any payor of a claim, suit or other action such
> payor has, claims or has filed against Borrower, (v) any matter(s) affecting
> the value, enforceability or collectibility of any of the Collateral,
> including, without limitation, claims or disputes in the amount of $50,000 or
> more in existence at any one time, (vi) any notice given by Borrower to any
> other lender of Borrower and shall furnish to Lender a copy of such notice,
> (vii) receipt of any notice or request from any Governmental Authority or
> governmental payor regarding any liability or claim of liability, (viii)
> receipt of any notice by Borrower regarding termination of any manager of any
> facility owed, operated or leased by Borrower, and/or (ix) if any Account
> becomes evidenced or secured by an Instrument or Chattel Paper.
> 
>          (d)        Consents. Borrower shall obtain and deliver from time to
> time all required consents, approvals and agreements from such third parties
> as Lender shall determine are necessary or desirable in its sole discretion
> and that are satisfactory to Lender with respect to (i) the Loan Documents and
> the transactions contemplated thereby, (ii) claims against Borrower or the
> Collateral, and/or (iii) any agreements, consents, documents or instruments to
> which Borrower is a party or by which any properties or assets of Borrower or
> any of the Collateral is or are bound or subject, including, without
> limitation, Landlord Waivers and Consents with respect to leases.
> 
>          (e)        Operating Budget. Borrower shall furnish to Lender on or
> prior to the Closing Date and for each fiscal year of Borrower thereafter not
> less than thirty (30) calendar days prior to the commencement of such fiscal
> year, consolidated and consolidating month by month projected operating
> budgets, annual projections, profit and loss statements, balance sheets and
> cash flow reports of and for Borrower for such upcoming fiscal year (including
> an income statement for each month and a balance sheet as at the end of the
> last month in each fiscal quarter), in each case prepared in accordance with
> GAAP consistently applied with prior periods.
> 
>       6.2     Payment of Obligations
> 
>         Borrower shall make full and timely indefeasible payment in cash of
> the principal of and interest on the Loans, Advances and all other
> Obligations. Simultaneously upon any prepayment of the Revolving Loan and
> termination of the Revolving Facility, Borrower shall make full indefeasible
> 
> 
> 22
> 
> --------------------------------------------------------------------------------
> 
> 
> payment in cash of the principal of and interest on the Term Loan and all
> other Obligations relating to the Term Loan.
> 
>       6.3     Conduct of Business and Maintenance of Existence and Assets
> 
>         Borrower shall (i) conduct its business in accordance with good
> business practices customary to the industry, (ii) engage principally in the
> same or similar lines of business substantially as heretofore conducted, (iii)
> collect its Accounts in the ordinary course of business, (iv) maintain all of
> its material properties, assets and equipment used or useful in its business
> in good repair, working order and condition (normal wear and tear excepted and
> except as may be disposed of in the ordinary course of business and in
> accordance with the terms of the Loan Documents and otherwise as determined by
> Borrower using commercially reasonable business judgment), (v) from time to
> time to make all necessary or desirable repairs, renewals and replacements
> thereof, as determined by Borrower using commercially reasonable business
> judgment, (vi) maintain and keep in full force and effect its existence and
> all material Permits and qualifications to do business and good standing in
> each jurisdiction in which the ownership or lease of property or the nature of
> its business makes such Permits or qualification necessary and in which
> failure to maintain such Permits or qualification could reasonably be likely
> to have a Material Adverse Effect; and (vii) remain in good standing and
> maintain operations in all jurisdictions in which currently located.
> 
>       6.4     Compliance with Legal and Other Obligations
> 
>         Borrower shall (i) comply with all laws, statutes, rules, regulations,
> ordinances and tariffs of all Governmental Authorities applicable to it or its
> business, assets or operations, (ii) pay all taxes, assessments, fees,
> governmental charges, claims for labor, supplies, rent and all other
> obligations or liabilities of any kind, except liabilities being contested in
> good faith and against which adequate reserves have been established, (iii)
> perform in accordance with its terms each contract, agreement or other
> arrangement to which it is a party or by which it or any of the Collateral is
> bound, except where the failure to comply, pay or perform could not reasonably
> be expected to have a Material Adverse Effect, and (iv) maintain and comply
> with all Permits necessary to conduct its business and comply with any new or
> additional requirements that may be imposed on it or its business.
> 
>       6.5     Insurance
> 
>         Borrower shall keep all of its insurable properties and assets
> adequately insured in all material respects against losses, damages and
> hazards as are customarily insured against by businesses engaging in similar
> activities or owning similar assets or properties and at least the minimum
> amount required by applicable law, including, without limitation, medical
> malpractice and professional liability insurance, as applicable; and maintain
> general public liability insurance at all times against liability on account
> of damage to persons and property having such limits, deductibles, exclusions
> and co-insurance and other provisions as are customary for a business engaged
> in activities similar to those of Borrower; and (iii) maintain insurance under
> all applicable workers’ compensation laws; all of the foregoing insurance
> policies to (A) be satisfactory in form and substance to Lender, (B) name
> Lender as loss payee and additional insured thereunder, and (C) expressly
> provide that they cannot be altered, amended, modified or canceled without
> thirty (30) Business Days prior written notice to Lender and that they inure
> to the benefit of Lender notwithstanding any action or omission or negligence
> of or by Borrower or any insured thereunder.
> 
> 
> 23
> 
> --------------------------------------------------------------------------------
> 
> 
>       6.6     True Books
> 
>         Borrower shall (i) keep true, complete and accurate books of record
> and account in accordance with commercially reasonable business practices in
> which true and correct entries are made of all of its and their dealings and
> transactions in all material respects; and (ii) set up and maintain on its
> books such reserves as may be required by GAAP with respect to doubtful
> accounts and all taxes, assessments, charges, levies and claims and with
> respect to its business, and include such reserves in its quarterly as well as
> year end financial statements.
> 
>       6.7     Inspection; Periodic Audits
> 
>         Borrower shall permit the representatives of Lender, at the expense of
> Borrower, from time to time during normal business hours upon reasonable
> notice, to (i) visit and inspect any of its offices or properties or any other
> place where Collateral is located to inspect or appraise the Collateral and/or
> to examine or audit all of its books of account, records, reports and other
> papers, (ii) make copies and extracts therefrom, and (iii) discuss its
> business, operations, prospects, properties, assets, liabilities, condition
> and/or Accounts with its officers and independent public accountants (and by
> this provision such officers and accountants are authorized to discuss the
> foregoing).
> 
>       6.8     Further Assurances; Post Closing
> 
>         At Borrower’s cost and expense, Borrower shall (i) within five (5)
> Business Days after Lender’s demand, take such further actions, obtain such
> consents and approvals and duly execute and deliver such further agreements,
> assignments, instructions or documents as Lender may reasonably request with
> respect to the purposes, terms and conditions of the Loan Documents and the
> consummation of the transactions contemplated thereby, whether before, at or
> after the performance and/or consummation of the transactions contemplated
> hereby or the occurrence of a Default or Event of Default, (ii) without
> limiting and notwithstanding any other provision of any Loan Document, execute
> and deliver, or cause to be executed and delivered, such agreements and
> documents, and take or cause to be taken such actions, and otherwise perform,
> observe and comply with such obligations, and (iii) upon the exercise by
> Lender or any of its Affiliates of any power, right, privilege or remedy
> pursuant to any Loan Document or under applicable law or at equity which
> requires any consent, approval, registration, qualification or authorization
> of any Governmental Authority, execute and deliver, or cause the execution and
> delivery of, all applications, certificates, instruments and other documents
> that may be so required for such consent, approval, registration,
> qualification or authorization. Without limiting the foregoing, upon the
> exercise by Lender or any of its Affiliates of any right or remedy under any
> Loan Document which requires any consent, approval or registration with,
> consent, qualification or authorization by, any Person, Borrower shall execute
> and deliver, or cause the execution and delivery of, all applications,
> certificates, instruments and other documents that Lender or its Affiliate may
> be required to obtain for such consent, approval, registration, qualification
> or authorization.
> 
>       6.9     Payment of Indebtedness
> 
>         Except as otherwise prescribed in the Loan Documents, Borrower shall
> pay, discharge or otherwise satisfy at or before maturity (subject to
> applicable grace periods and, in the case of trade payables, to ordinary
> course payment practices) all of its material obligations and liabilities,
> except when
> 
> 
> 24
> 
> --------------------------------------------------------------------------------
> 
> 
> the amount or validity thereof is being contested in good faith by appropriate
> proceedings and such reserves as Lender may deem proper and necessary in its
> sole discretion shall have been made.
> 
>       6.10     Lien Searches
> 
>         If Liens other than Permitted Liens exist, Borrower immediately shall
> take, execute and deliver all actions, documents and instruments necessary to
> release and terminate such Liens.
> 
>       6.11     Use of Proceeds
> 
>         Borrower shall use the proceeds from the Revolving Facility and the
> Term Loan only for the purposes set forth in the first “WHEREAS” clause of
> this Agreement.
> 
>       6.12     Collateral Documents; Security Interest in Collateral
> 
>         Borrower shall (i) execute, obtain, deliver, file, register and/or
> record any and all financing statements, continuation statements, stock
> powers, instruments and other documents, or cause the execution, filing,
> registration, recording or delivery of any and all of the foregoing, that are
> necessary or required under law or otherwise or reasonably requested by Lender
> to be executed, filed, registered, obtained, delivered or recorded to create,
> maintain, perfect, preserve, validate or otherwise protect the pledge of the
> Collateral to Lender and Lender’s perfected first priority Lien on the
> Collateral (and Borrower irrevocably grants Lender the right, at Lender’s
> option, to file any or all of the foregoing), (ii) immediately upon learning
> thereof, report to Lender any reclamation, return or repossession of goods in
> excess of $50,000.00 (individually or in the aggregate), and (iii) defend the
> Collateral and Lender’s perfected first priority Lien thereon against all
> claims and demands of all Persons at any time claiming the same or any
> interest therein adverse to Lender, and pay all reasonable costs and expenses
> (including, without limitation, in-house documentation and diligence fees and
> legal expenses and reasonable attorneys’ fees and expenses) in connection with
> such defense, which may at Lender’s discretion be added to the Obligations.
> 
>       6.13     Right of First Refusal
> 
>         If at any time Borrower receives from a third party an offer, term
> sheet or commitment or makes a proposal accepted by any Person (each, an
> “Offer”) which provides for any type of debt financing to or for Borrower,
> Borrower shall notify Lender of the Offer in writing (including all material
> terms of the Offer) and Lender shall have 20 calendar days after Receipt of
> such notice (the “Option Period”) to agree to provide similar debt financing
> in the place of such Person upon substantially the same terms and conditions
> (or terms more favorable to such Borrower) as set forth in the Offer. Lender
> shall notify Borrower in writing of Lender’s acceptance of the Offer pursuant
> hereto (the “Acceptance Notice”), in which case Borrower shall obtain such
> debt financing from Lender and shall not accept the Offer from such other
> Person. If no Acceptance Notice has been Received from Lender within the
> Option Period, Borrower may consummate the Offer with the other Person on the
> terms and conditions set forth in the Offer (the “Transaction”); provided,
> however, that none of foregoing or any failure by Lender to issue an
> Acceptance Notice shall be construed as a waiver of any of the terms,
> covenants or conditions of any of the Loan Documents. If the Transaction is
> not consummated on the terms set forth in the Offer or with the Person
> providing the Offer or during the ninety (90) calendar day period following
> the expiration of the Option Period, Borrower shall not be permitted to
> consummate the
> 
> 
> 25
> 
> --------------------------------------------------------------------------------
> 
> 
> Transaction without again complying with this Section 6.13. The provisions of
> this Section 6.13 shall survive the payment in full of the Obligations and
> termination of this Agreement for a period of six months. For purposes of this
> Section 6.13, “Lender” shall include CapitalSource Finance LLC and any of its
> parents, subsidiaries or Affiliates.
> 
>       6.14     Taxes and Other Charges
> 
>          (a)        All payments and reimbursements to Lender made under any
> Loan Document shall be free and clear of and without deduction for all taxes,
> levies, imposts, deductions, assessments, charges or withholdings, and all
> liabilities with respect thereto of any nature whatsoever, excluding taxes to
> the extent imposed on Lender’s net income. If Borrower shall be required by
> law to deduct any such amounts from or in respect of any sum payable under any
> Loan Document to Lender, then the sum payable to Lender shall be increased as
> may be necessary so that, after making all required deductions, Lender
> receives an amount equal to the sum it would have received had no such
> deductions been made. Notwithstanding any other provision of any Loan
> Document, if at any time after the Closing (i) any change in any existing law,
> regulation, treaty or directive or in the interpretation or application
> thereof, (ii) any new law, regulation, treaty or directive enacted or any
> interpretation or application thereof, or (iii) compliance by Lender with any
> request or directive (whether or not having the force of law) from any
> Governmental Authority: (A) subjects Lender to any tax, levy, impost,
> deduction, assessment, charge or withholding of any kind whatsoever with
> respect to any Loan Document, or changes the basis of taxation of payments to
> Lender of any amount payable thereunder (except for net income taxes, or
> franchise taxes imposed in lieu of net income taxes, imposed generally by
> federal, state or local taxing authorities with respect to interest or
> commitment fees or other fees payable hereunder or changes in the rate of tax
> on the overall net income of Lender), or (B) imposes on Lender any other
> condition or increased cost in connection with the transactions contemplated
> thereby or participations therein; and the result of any of the foregoing is
> to increase the cost to Lender of making or continuing any Loan hereunder or
> to reduce any amount receivable hereunder, then, in any such case, Borrower
> shall promptly pay to Lender any additional amounts necessary to compensate
> Lender, on an after-tax basis, for such additional cost or reduced amount as
> determined by Lender. If Lender becomes entitled to claim any additional
> amounts pursuant to this Section 6.14 it shall promptly notify Borrower of the
> event by reason of which Lender has become so entitled, and each such notice
> of additional amounts payable pursuant to this Section 6.14 submitted by
> Lender to Borrower shall, absent manifest error, be final, conclusive and
> binding for all purposes. Without limiting or being limited by any other
> provision of any Loan Document, Borrower at all times shall retain and use a
> Person acceptable to Lender to process, manage and pay its payroll taxes and
> shall cause to be delivered to Lender within ten (10) calendar days after the
> end of each calendar month a report of its payroll taxes for the immediately
> preceding calendar month and evidence of payment thereof.
> 
>          (b)        Borrower shall promptly, and in any event within five (5)
> Business Days after Borrower or any authorized officer of Borrower obtains
> knowledge thereof, notify Lender in writing of any oral or written
> communication from the Internal Revenue Service or otherwise with respect to
> any (i) tax investigations, relating to the Borrower directly, or relating to
> any consolidated tax return which was filed on behalf of Borrower, (ii)
> notices of tax assessment or possible tax assessment, (iii) years that are
> designated open pending tax examination or audit, and (iv) information that
> could give rise to an IRS tax liability or assessment.
> 
> VII.    NEGATIVE COVENANTS
> 
> 
> 26
> 
> --------------------------------------------------------------------------------
> 
>         Each Borrower, jointly and severally, covenants and agrees that, until
> full performance and satisfaction, and indefeasible payment in full in cash,
> of all the Obligations and termination of this Agreement:
> 
>      7.1      Financial Covenants
> 
>         Borrower shall not violate the financial covenants set forth on Annex
> I to this Agreement, which is incorporated herein and made a part hereof.
> 
>      7.2     Permitted Indebtedness
> 
>         Borrower shall not create, incur, assume or suffer to exist any
> Indebtedness, except the following (collectively, “Permitted Indebtedness”):
> (i) Indebtedness under the Loan Documents, (ii) any Indebtedness set forth on
> Schedule 7.2, (iii) Capitalized Lease Obligations incurred after the Closing
> Date and Indebtedness incurred pursuant to purchase money Liens permitted by
> Section 7.3(v), provided that the aggregate amount thereof outstanding at any
> time shall not exceed $2,500,000 (iv) Indebtedness in connection with advances
> made by a stockholder in order to cure any default of the financial covenants
> set forth on Annex I; provided, however, that such Indebtedness shall be on an
> unsecured basis, subordinated in right of repayment and remedies to all of the
> Obligations and to all of Lender’s rights and in form and substance
> satisfactory to Lender; (v) accounts payable to trade creditors and current
> operating expenses (other than for borrowed money) which are not aged more
> than 120 calendar days from the billing date or more than 90 days from the due
> date through September 30, 2005, more than 75 days from the due date through
> December 31, 2005, and more than 60 days at all times thereafter, in each case
> incurred in the ordinary course of business and paid within such time period,
> unless the same are being contested in good faith and by appropriate and
> lawful proceedings and such reserves, if any, with respect thereto as are
> required by GAAP and deemed adequate by Borrower’s independent accountants
> shall have been reserved; and (vi) borrowings incurred in the ordinary course
> of business and not exceeding $100,000 individually or $500,000 in the
> aggregate outstanding at any one time; provided, however, that such
> Indebtedness shall be on an unsecured basis, subordinated in right of
> repayment and remedies to all of the Obligations and to all of Lender’s rights
> and in form and substance satisfactory to Lender. Borrower shall not make
> prepayments on any existing or future Indebtedness to any Person other than to
> Lender or to the extent specifically permitted by this Agreement or any
> subsequent agreement between Borrower and Lender).
> 
>      7.3     Permitted Liens
> 
>         Borrower shall not create, incur, assume or suffer to exist any Lien
> upon, in or against, or pledge of, any of the Collateral or any of its
> properties or assets or any of its shares, securities or other equity or
> ownership or partnership interests, whether now owned or hereafter acquired,
> except the following (collectively, “Permitted Liens”): (i) Liens under the
> Loan Documents or otherwise arising in favor of Lender, (ii) Liens imposed by
> law for taxes, assessments or charges of any Governmental Authority for claims
> not yet due or which are being contested in good faith by appropriate
> proceedings and with respect to which adequate reserves or other appropriate
> provisions are being maintained by such Person in accordance with GAAP to the
> satisfaction of Lender in its sole discretion, (iii) (A) statutory Liens of
> landlords (provided that any such landlord has executed a Landlord Waiver and
> Consent in form and substance satisfactory to Lender) and of carriers,
> warehousemen, mechanics, materialmen, and (B) other Liens imposed by law or
> that arise by operation of law in the ordinary course of business from
> 
> 
> 27
> 
> --------------------------------------------------------------------------------
> 
> the date of creation thereof, in each case only for amounts not yet due or
> which are being contested in good faith by appropriate proceedings and with
> respect to which adequate reserves or other appropriate provisions are being
> maintained by such Person in accordance with GAAP to the satisfaction of
> Lender in its sole discretion, (iv) Liens (A) incurred or deposits made in the
> ordinary course of business (including, without limitation, surety bonds and
> appeal bonds) in connection with workers’ compensation, unemployment insurance
> and other types of social security benefits or to secure the performance of
> tenders, bids, leases, contracts (other than for the repayment of
> Indebtedness), statutory obligations and other similar obligations, or (B)
> arising as a result of progress payments under government contracts, (v)
> purchase money Liens (A) securing Indebtedness permitted under Section
> 7.2(iii), or (B) in connection with the purchase by such Person of equipment
> and related accessories, including software, programs and similar items, in
> the normal course of business, provided that such payables shall not exceed
> any limits on Indebtedness provided for herein and shall otherwise be
> Permitted Indebtedness hereunder, (vi) Liens necessary and desirable for the
> operation of such Person’s business, provided Lender has consented to such
> Liens in writing before their creation and existence and the priority of such
> Liens and the debt secured thereby are both subject and subordinate in all
> respects to the Liens securing the Collateral and to the Obligations and all
> of the rights and remedies of Lender, all in form and substance satisfactory
> to Lender in its sole discretion, and (vii) Liens disclosed on Schedule 7.3.
> 
>      7.4     Investments; New Facilities or Collateral; Subsidiaries
> 
>         Borrower, directly or indirectly, shall not (i) purchase, own, hold,
> invest in or otherwise acquire material obligations or more than 5% of the
> stock or securities of, or any other interest in, or all or substantially all
> of the assets of, any Person or any joint venture, or (ii) make or permit to
> exist any loans, advances or guarantees to or for the benefit of any Person or
> assume, guarantee, endorse, contingently agree to purchase or otherwise become
> liable for or upon or incur any obligation of any Person (other than those
> created by the Loan Documents and Permitted Indebtedness and other than
> (A) trade credit extended in the ordinary course of business, (B) advances for
> business travel and similar temporary advances made in the ordinary course of
> business to officers, directors and employees, and (C) the endorsement of
> negotiable instruments for deposit or collection or similar transactions in
> the ordinary course of business. Borrower, directly or indirectly, shall not
> purchase, own, operate, hold, invest in or otherwise acquire any facility,
> property or assets or any Collateral that is not located at the locations set
> forth on Schedule 5.18B unless Borrower shall provide to Lender at least
> thirty (30) Business Days prior written notice. Borrower shall have no
> Subsidiaries other than such Subsidiaries existing at Closing.
> 
>      7.5     Dividends; Redemptions
> 
>         Borrower shall not (i) declare, pay or make any dividend or
> distribution on any shares of capital stock or other securities or interests
> (other than dividends or distributions payable in its stock, or split-ups or
> reclassifications of its stock), (ii) apply any of its funds, property or
> assets to the acquisition, redemption or other retirement of any capital stock
> or other securities or interests or of any options to purchase or acquire any
> of the foregoing (provided, however, that Borrower may redeem its capital
> stock from terminated employees pursuant to, but only to the extent required
> under, the terms of the related employment agreements as long as no Default or
> Event of Default has occurred and is continuing or would be caused by or
> result therefrom), (iii) otherwise make any payments or Distributions to any
> stockholder, member, partner or other equity owner in such Person’s capacity
> as such, (iv) make any payment of any management, service or related or
> similar fee to any Person or with respect to any facility
> 
> 
> 28
> 
> --------------------------------------------------------------------------------
> 
> 
> owned, operated or leased by Borrower; provided, however, that for so long as
> no Event of Default exists or would exist after giving effect thereto,
> Borrower may pay dividends in respect of (y) the FGC Preferred Stock in an
> aggregate amount not to exceed $64,000 in any fiscal quarter and (z) the
> Series C Preferred Stock if, after giving effect to the payment of any such
> dividend and any mandatory payments of Excess Cash Flow under Section 2.11(c),
> Borrower shall have a Fixed Charge Coverage Ratio of not less than1.25 to 1.0.
> 
>      7.6     Transactions with Affiliates
> 
>         Borrower shall not enter into or consummate any transaction of any
> kind with any of its Affiliates or any Guarantor or any of their respective
> Affiliates other than: (i) salary, bonus, employee stock option and other
> compensation and employment arrangements with directors or officers in the
> ordinary course of business, provided, that no payment of any bonus shall be
> permitted if a Default or Event of Default has occurred and remains in effect
> or would be caused by or result from such payment, (ii) distributions and
> dividends permitted pursuant to Section 7.4, (iii) transactions with Lender or
> any Affiliate of Lender, and (iv) payments permitted under and pursuant to
> written agreements entered into by and between Borrower and one or more of its
> Affiliates that both (A) reflect and constitute transactions on overall terms
> at least as favorable to Borrower as would be the case in an arm’s-length
> transaction between unrelated parties of equal bargaining power, and (B) are
> subject to such terms and conditions as determined by Lender in its sole
> discretion; provided, that notwithstanding the foregoing Borrower shall not
> (Y) enter into or consummate any transaction or agreement pursuant to which it
> becomes a party to any mortgage, note, indenture or guarantee evidencing any
> Indebtedness of any of its Affiliates or otherwise to become responsible or
> liable, as a guarantor, surety or otherwise, pursuant to agreement for any
> Indebtedness of any such Affiliate, or (Z) make any payment to any of its
> Affiliates in excess of $10,000 without the prior written consent of Lender.
> 
>      7.7     Charter Documents; Fiscal Year; Dissolution; Use of Proceeds
> 
>         Borrower shall not (i) amend, modify, restate or change its
> certificate of incorporation or formation or bylaws or similar charter
> documents in a manner that would be adverse to Lender, (ii)  change its fiscal
> year unless Borrower demonstrates to Lender’s satisfaction compliance with the
> covenants contained herein for both the fiscal year in effect prior to any
> change and the new fiscal year period by delivery to Lender of appropriate
> interim and annual pro forma, historical and current compliance certificates
> for such periods and such other information as Lender may reasonably request,
> (iii) amend, alter or suspend or terminate or make provisional in any material
> way, any Permit without the prior written consent of Lender, which consent
> shall not be unreasonably withheld, (iv) wind up, liquidate or dissolve
> (voluntarily or involuntarily) or commence or suffer any proceedings seeking
> or that would result in any of the foregoing, or (v) use any proceeds of any
> Advance for “purchasing” or “carrying” “margin stock” as defined in
> Regulations U, T or X of the Board of Governors of the Federal Reserve System.
> 
>      7.8     Truth of Statements
> 
>         Borrower shall not furnish to Lender any certificate or other document
> that contains any untrue statement of a material fact or that omits to state a
> material fact necessary to make it not misleading in light of the
> circumstances under which it was furnished.
> 
>      7.9     IRS Form 8821
> 
> 
> 29
> 
> --------------------------------------------------------------------------------
> 
> 
>         Borrower shall not alter, amend, restate, or otherwise modify, or
> withdraw, terminate or re-file the IRS Form 8821 required to be filed pursuant
> to the Conditions Precedent in Section 4.1 hereof.
> 
> VIII.    EVENTS OF DEFAULT
> 
>         The occurrence of any one or more of the following shall constitute an
> “Event of Default:"
> 
>          (a)        Borrower shall fail to pay any amount on the Obligations
> or provided for in any Loan Document when due (whether on any payment date, at
> maturity, by reason of acceleration, by notice of intention to prepay, by
> required prepayment or otherwise);
> 
>          (b)        any representation, statement or warranty made or deemed
> made by Borrower or any Guarantor in any Loan Document or in any other
> certificate, document, report or opinion delivered in conjunction with any
> Loan Document to which it is a party, shall not be true and correct in all
> material respects or shall have been false or misleading in any material
> respect on the date when made or deemed to have been made (except to the
> extent already qualified by materiality, in which case it shall be true and
> correct in all respects and shall not be false or misleading in any respect);
> 
>          (c)        Borrower or any Guarantor or other party thereto other
> than Lender shall be in violation, breach or default of, or shall fail to
> perform, observe or comply with any covenant, obligation or agreement set
> forth in, any Loan Document and such violation, breach, default or failure
> shall not be cured within the applicable period set forth in the applicable
> Loan Document; provided that, with respect to the affirmative covenants set
> forth in Article VI (other than Sections 6.2, 6.3, 6.9 and 6.11 for which
> there shall be no cure period), there shall be a fifteen (15) calendar day
> cure period commencing from the earlier of (i) Receipt by such Person of
> written notice of such breach, default, violation or failure, and (ii) the
> time at which such Person or any authorized officer thereof knew or became
> aware, or should have known or been aware, of such failure, violation, breach
> or default;
> 
>          (d)        (i) any of the Loan Documents ceases to be in full force
> and effect, or (ii) any Lien created thereunder ceases to constitute a valid
> perfected first priority Lien on the Collateral in accordance with the terms
> thereof, or Lender ceases to have a valid perfected first priority security
> interest in any of the Collateral or any securities pledged to Lender pursuant
> to the Security Documents;
> 
>          (e)        one or more judgments or decrees is rendered against any
> Borrower or Guarantor in an amount in excess of $100,000 individually or
> $250,000 in the aggregate, which is/are not satisfied, stayed, vacated or
> discharged of record within thirty (30) calendar days of being rendered;
> 
>          (f)        (i) any default occurs, which is not cured or waived, (x)
> in the payment of any amount with respect to any Indebtedness (other than the
> Obligations) of any Borrower or Guarantor in excess of $100,000, (y) in the
> performance, observance or fulfillment of any provision contained in any
> agreement, contract, document or instrument to which any Borrower or Guarantor
> is a party or to which any of their properties or assets are subject or bound
> under or pursuant to which any Indebtedness was issued, created, assumed,
> guaranteed or secured and such default continues for more than any applicable
> grace period or permits the holder of any Indebtedness to accelerate the
> maturity thereof, or (z) other than purported defaults under existing
> agreements with Tri-Link, in the performance, observance or fulfillment of any
> provision contained in any agreement, contract, document or instrument between
> any Borrower or Guarantor and Lender or Affiliate of Lender (other than the
> Loan Documents), or (ii) any Indebtedness of any Borrower or Guarantor is
> declared to be due and payable or is required to be prepaid
> 
> 
> 30
> 
> --------------------------------------------------------------------------------
> 
> 
> (other than by a regularly scheduled payment) prior to the stated maturity
> thereof, or any obligation of such Person for the payment of Indebtedness
> (other than the Obligations) is not paid when due or within any applicable
> grace period, or any such obligation becomes or is declared to be due and
> payable before the expressed maturity thereof, or there occurs an event which,
> with the giving of notice or lapse of time, or both, would cause any such
> obligation to become, or allow any such obligation to be declared to be, due
> and payable;
> 
>          (g)        any Borrower or Guarantor shall (i) be unable to pay its
> debts generally as they become due, (ii) file a petition under any insolvency
> statute, (iii) make a general assignment for the benefit of its creditors,
> (iv) commence a proceeding for the appointment of a receiver, trustee,
> liquidator or conservator of itself or of the whole or any substantial part of
> its property, or (v) file a petition seeking reorganization or liquidation or
> similar relief under any Debtor Relief Law or any other applicable law or
> statute;
> 
>          (h)        (i) a court of competent jurisdiction shall (A) enter an
> order, judgment or decree appointing a custodian, receiver, trustee,
> liquidator or conservator of any Borrower or Guarantor or the whole or any
> substantial part of any such Person’s properties, which shall continue
> unstayed and in effect for a period of sixty (60) calendar days, (B) shall
> approve a petition filed against any Borrower or Guarantor seeking
> reorganization, liquidation or similar relief under the any Debtor Relief Law
> or any other applicable law or statute, which is not dismissed within sixty
> (60) calendar days or, (C) under the provisions of any Debtor Relief Law or
> other applicable law or statute, assume custody or control of any Borrower or
> Guarantor or of the whole or any substantial part of any such Person’s
> properties, which is not irrevocably relinquished within sixty (60) calendar
> days, or (ii) there is commenced against any Borrower or Guarantor any
> proceeding or petition seeking reorganization, liquidation or similar relief
> under any Debtor Relief Law or any other applicable law or statute, which (A)
> is not unconditionally dismissed within sixty (60) calendar days after the
> date of commencement, or (B) is with respect to which such Borrower or
> Guarantor takes any action to indicate its approval of or consent to;
> 
>          (i)        (i) any Change of Control occurs or any agreement or
> commitment to cause or that may result in any such Change of Control is
> entered into, (ii) any Material Adverse Effect, Material Adverse Change occurs
> or is reasonably expected to occur, or (iii) any Borrower or Guarantor ceases
> any portion of its business operations as currently conducted;
> 
>          (j)        Lender receives any indication or evidence that any
> Borrower or Guarantor may have directly or indirectly been engaged in any type
> of activity which, in Lender’s judgment, might result in forfeiture of any
> property to any Governmental Authority which shall have continued unremedied
> for a period of ten (10) calendar days after written notice from Lender;
> 
>          (k)        an Event of Default occurs under any other Loan Document;
> 
>          (l)        uninsured damage to, or loss, theft or destruction of, any
> portion of the Collateral occurs that exceeds $100,000 in the aggregate;
> 
>          (m)        any Borrower or Guarantor or any of their respective
> directors or senior officers is criminally indicted or convicted under any law
> that could lead to a forfeiture of any Collateral;
> 
>          (n)        the issuance of any process for levy, attachment or
> garnishment or execution upon or prior to any judgment against any Borrower or
> Guarantor or any of their property or assets; or
> 
> 
> 31
> 
> --------------------------------------------------------------------------------
> 
> 
>          (o)        any Borrower or Guarantor does, or enters into or becomes
> a party to any agreement or commitment to do, or cause to be done, any of the
> things described in this Article VIII or otherwise prohibited by any Loan
> Document (subject to any cure periods set forth therein);
> 
> then, and in any such event, notwithstanding any other provision of any Loan
> Document, Lender may, by notice to Borrower (i) terminate its obligations to
> make Loans hereunder, whereupon the same shall immediately terminate, and (ii)
> declare all or any of the Obligations to be due and payable immediately
> (except in the case of an Event of Default under Section 8(d), (g), (h) or
> (i)(iii), in which event all of the foregoing shall automatically and without
> further act by Lender be due and payable, provided that, with respect to
> non-material breaches or violations that constitute Events of Default under
> clause (ii) of Section 8(d), there shall be a three (3) Business Day cure
> period commencing from the earlier of (A) Receipt by the applicable Person of
> written notice of such breach or violation or of any event, fact or
> circumstance constituting or resulting in any of the foregoing, and (B) the
> time at which such Person or any authorized officer thereof knew or became
> aware, or should have known or been aware, of such breach or violation and
> resulting Event of Default or of any event, fact or circumstance constituting
> or resulting in any of the foregoing), in each case without presentment,
> demand, protest or further notice of any kind, all of which are hereby
> expressly waived by Borrower.
> 
> IX.     RIGHTS AND REMEDIES AFTER DEFAULT
> 
>       9.1     Rights and Remedies
> 
>          (a)        In addition to the acceleration provisions set forth in
> Article VIII above, upon the occurrence and continuation of an Event of
> Default, Lender shall have the right to exercise any and all rights, options
> and remedies provided for in any Loan Document, under the UCC or at law or in
> equity, including, without limitation, the right to (i) apply any property of
> any Borrower held by Lender to reduce the Obligations, (ii) foreclose the
> Liens created under the Security Documents, (iii) realize upon, take
> possession of and/or sell any Collateral or securities pledged with or without
> judicial process, (iv) exercise all rights and powers with respect to the
> Collateral as any Borrower, as applicable, might exercise, (v) collect and
> send notices regarding the Collateral, with or without judicial process, (vi)
> by its own means or with judicial assistance, enter any premises at which
> Collateral and/or pledged securities are located, or render any of the
> foregoing unusable or dispose of the Collateral and/or pledged securities on
> such premises without any liability for rent, storage, utilities, or other
> sums, and no Borrower shall resist or interfere with such action, (vii) at
> Borrower’s expense, require that all or any part of the Collateral be
> assembled and made available to Lender at any place designated by Lender,
> (viii) reduce or otherwise change the Facility Cap and/or the Maximum Loan
> Amount, and/or (ix) relinquish or abandon any Collateral or securities pledged
> or any Lien thereon. Notwithstanding any provision of any Loan Document,
> Lender, in its sole discretion, shall have the right, at any time that
> Borrower fails to do so, and from time to time, without prior notice, to: (i)
> obtain insurance covering any of the Collateral to the extent required
> hereunder; (ii) pay for the performance of any of Obligations; (iii) discharge
> taxes or Liens on any of the Collateral that are in violation of any Loan
> document unless Borrower is in good faith with due diligence by appropriate
> proceedings contesting those items; and (iv) pay for the maintenance and
> preservation of the Collateral. Such expenses and advances shall be added to
> the Obligations until reimbursed to Lender and shall be secured by the
> Collateral, and such payments by Lender shall not be construed as a waiver by
> Lender of any Event of Default or any other rights or remedies of Lender.
> 
> 
> 32
> 
> --------------------------------------------------------------------------------
> 
> 
>          (b)        Borrower agrees that notice received by it at least ten
> (10) calendar days before the time of any intended public sale, or the time
> after which any private sale or other disposition of Collateral is to be made,
> shall be deemed to be reasonable notice of such sale or other disposition. If
> permitted by applicable law, any perishable Collateral which threatens to
> speedily decline in value or which is sold on a recognized market may be sold
> immediately by Lender without prior notice to Borrower. At any sale or
> disposition of Collateral or securities pledged, Lender may (to the extent
> permitted by applicable law) purchase all or any part thereof free from any
> right of redemption by any Borrower which right is hereby waived and released.
> Borrower covenants and agrees not to, and not to permit or cause any of its
> Subsidiaries to, interfere with or impose any obstacle to Lender’s exercise of
> its rights and remedies with respect to the Collateral. Lender, in dealing
> with or disposing of the Collateral or any part thereof, shall not be required
> to give priority or preference to any item of Collateral or otherwise to
> marshal assets or to take possession or sell any Collateral with judicial
> process.
> 
>       9.2        Application of Proceeds
> 
>         In addition to any other rights, options and remedies Lender has under
> the Loan Documents, the UCC, at law or in equity, all dividends, interest,
> rents, issues, profits, fees, revenues, income and other proceeds collected or
> received from collecting, holding, managing, renting, selling, or otherwise
> disposing of all or any part of the Collateral or any proceeds thereof upon
> exercise of its remedies hereunder shall be applied in the following order of
> priority: (i) first, to the payment of all costs and expenses of such
> collection, storage, lease, holding, operation, management, sale, disposition
> or delivery and of conducting Borrower’s business and of maintenance, repairs,
> replacements, alterations, additions and improvements of or to the Collateral,
> and to the payment of all sums which Lender may be required or may elect to
> pay, if any, for taxes, assessments, insurance and other charges upon the
> Collateral or any part thereof, and all other payments that Lender may be
> required or authorized to make under any provision of this Agreement
> (including, without limitation, in each such case, in-house documentation and
> diligence fees and legal expenses, search, audit, recording, professional and
> filing fees and expenses and reasonable attorneys’ fees and all expenses,
> liabilities and advances made or incurred in connection therewith); (ii)
> second, to the payment of all Obligations as provided herein; (iii) third, to
> the satisfaction of Indebtedness secured by any subordinate security interest
> of record in the Collateral if written notification of demand therefor is
> received before distribution of the proceeds is completed, provided, that, if
> requested by Lender, the holder of a subordinate security interest shall
> furnish reasonable proof of its interest, and unless it does so, Lender need
> not address its claims; and (iv) fourth, to the payment of any surplus then
> remaining to Borrower, unless otherwise provided by law or directed by a court
> of competent jurisdiction, provided that Borrower shall be liable for any
> deficiency if such proceeds are insufficient to satisfy the Obligations or any
> of the other items referred to in this section.
> 
>       9.3     Rights of Lender to Appoint Receiver
> 
> Without limiting and in addition to any other rights, options and remedies
> Lender has under the Loan Documents, the UCC, at law or in equity, upon the
> occurrence and continuation of an Event of Default, Lender shall have the
> right to apply for and have a receiver appointed by a court of competent
> jurisdiction in any action taken by Lender to enforce its rights and remedies
> in order to manage, protect and preserve the Collateral and continue the
> operation of the business of Borrower and to collect all revenues and profits
> thereof and apply the same to the payment of all expenses and other charges of
> such receivership including the compensation of the receiver and to the
> payments as aforesaid until a sale or other disposition of such Collateral
> shall be finally made and consummated.
> 
> 
> 33
> 
> --------------------------------------------------------------------------------
> 
> 
>       9.4     Rights and Remedies not Exclusive
> 
>         Lender shall have the right in its sole discretion to determine which
> rights, Liens and/or remedies Lender may at any time pursue, relinquish,
> subordinate or modify, and such determination will not in any way modify or
> affect any of Lender’s rights, Liens or remedies under any Loan Document,
> applicable law or equity. The enumeration of any rights and remedies in any
> Loan Document is not intended to be exhaustive, and all rights and remedies of
> Lender described in any Loan Document are cumulative and are not alternative
> to or exclusive of any other rights or remedies which Lender otherwise may
> have. The partial or complete exercise of any right or remedy shall not
> preclude any other further exercise of such or any other right or remedy.
> 
> X.     WAIVERS AND JUDICIAL PROCEEDINGS
> 
>       10.1     Waivers
> 
>         Except as expressly provided for herein, Borrower hereby waives
> setoff, counterclaim, demand, presentment, protest, all defenses with respect
> to any and all instruments and all notices and demands of any description, and
> the pleading of any statute of limitations as a defense to any demand under
> any Loan Document. Borrower hereby waives any and all defenses and
> counterclaims it may have or could interpose in any action or procedure
> brought by Lender to obtain an order of court recognizing the assignment of,
> or Lien of Lender in and to, any Collateral. With respect to any action
> hereunder, Lender conclusively may rely upon, and shall incur no liability to
> Borrower in acting upon, any request or other communication that Lender
> reasonably believes to have been given or made by a person authorized on
> Borrower’s behalf, whether or not such person is listed on the incumbency
> certificate delivered pursuant to Section 4.1 hereof.  In each such case,
> Borrower hereby waives the right to dispute Lender’s action based upon such
> request or other communication, absent manifest error.
> 
>       10.2     Delay; No Waiver of Defaults
> 
>         No course of action or dealing, renewal, release or extension of any
> provision of any Loan Document, or single or partial exercise of any such
> provision, or delay, failure or omission on Lender’s part in enforcing any
> such provision shall affect the liability of any Borrower or Guarantor or
> operate as a waiver of such provision or affect the liability of any Borrower
> or Guarantor or preclude any other or further exercise of such provision. No
> waiver by any party to any Loan Document of any one or more defaults by any
> other party in the performance of any of the provisions of any Loan Document
> shall operate or be construed as a waiver of any future default, whether of a
> like or different nature, and each such waiver shall be limited solely to the
> express terms and provisions of such waiver. Notwithstanding any other
> provision of any Loan Document, by completing the Closing under this Agreement
> and/or by making Advances or funding the Term Loan, Lender does not waive any
> breach of any representation or warranty of under any Loan Document, and all
> of Lender’s claims and rights resulting from any such breach or
> misrepresentation are specifically reserved.
> 
>       10.3     Jury Waiver
> 
>         EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
> TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER THE LOAN DOCUMENTS
> OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE
> 
> 
> 34
> 
> --------------------------------------------------------------------------------
> 
> 
> DEALINGS OF THE PARTIES WITH RESPECT TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
> CONTEMPLATED THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
> SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH PARTY HEREBY AGREES AND CONSENTS
> THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
> A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
> OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS
> OF THE PARTIES TO THE WAIVER OF THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.
> 
>       10.4     Cooperation in Discovery and Litigation
> 
>         In any litigation, arbitration or other dispute resolution proceeding
> relating to any Loan Document, Borrower waives any and all defenses,
> objections and counterclaims it may have or could interpose with respect to
> (i) any of its directors, officers, employees or agents being deemed to be
> employees or managing agents of Borrower for purposes of all applicable law or
> court rules regarding the production of witnesses by notice for testimony
> (whether in a deposition, at trial or otherwise), (ii) Lender’s counsel
> examining any such individuals as if under cross-examination and using any
> discovery deposition of any of them as if it were an evidence deposition,
> and/or (iii) using all commercially reasonable efforts to produce in any such
> dispute resolution proceeding, at the time and in the manner requested by
> Lender, all Persons, documents (whether in tangible, electronic or other form)
> and/or other things under its control and relating to the dispute.
> 
> XI.     EFFECTIVE DATE AND TERMINATION
> 
>       11.1     Effectiveness and Termination
> 
>         Subject to Lender’s right to terminate and cease making Loans upon or
> after any Event of Default, this Agreement shall continue in full force and
> effect until the full performance and indefeasible payment in cash of all
> Obligations, unless terminated sooner as provided in this Section 11.1.
> Borrower may terminate this Agreement at any time upon not less than thirty
> (30) calendar days’ prior written notice to Lender and upon full performance
> and indefeasible payment in full in cash of all Obligations on or prior to
> such 30th calendar day after Receipt by Lender of such written notice;
> provided, however, that, notwithstanding any other provision of any Loan
> Document, Borrower shall have no right to terminate this Agreement until after
> the first anniversary of the Closing Date. All of the Obligations shall be
> immediately due and payable upon any such termination on the termination date
> stated in any notice of termination (the “Termination Date”); provided that,
> notwithstanding any other provision of any Loan Document, the Termination Date
> shall be effective no earlier than the first Business Day of the month
> following the expiration of the thirty (30) calendar days’ prior written
> notice period. Notwithstanding any other provision of any Loan Document, no
> termination of this Agreement shall affect Lender’s rights or any of the
> Obligations existing as of the effective date of such termination, and the
> provisions of the Loan Documents shall continue to be fully operative until
> the Obligations have been fully performed and indefeasibly paid in cash in
> full. The Liens granted to Lender under the Security Documents and the
> financing statements filed pursuant thereto and the rights and powers of
> Lender shall continue in full force and effect notwithstanding the fact that
> Borrower’s borrowings hereunder may from time to time be in a zero or credit
> position until all of the Obligations have been fully performed and
> indefeasibly paid in full in cash.
> 
> 
> 35
> 
> --------------------------------------------------------------------------------
> 
>       11.2     Survival
> 
>         All obligations, covenants, agreements, representations, warranties,
> waivers and indemnities made by Borrower in any Loan Document shall survive
> the execution and delivery of the Loan Documents, the Closing, the making of
> the Loans and any termination of this Agreement until all Obligations are
> fully performed and indefeasibly paid in full in cash. The obligations and
> provisions of Sections 3.5, 3.6, 6.13, 10.1, 10.3, 11.1, 11.2, 12.4, 12.7 and
> 12.9 shall survive termination of the Loan Documents and any payment, in full
> or in part, of the Obligations.
> 
> XII.     MISCELLANEOUS
> 
>       12.1      Governing Law; Jurisdiction; Service of Process; Venue
> 
>         The Loan Documents shall be governed by and construed in accordance
> with the internal laws of the State of Maryland without giving effect to its
> choice of law provisions. Any judicial proceeding against Borrower with
> respect to the Obligations, any Loan Document or any related agreement may be
> brought in any federal or state court of competent jurisdiction located in the
> State of Maryland. By execution and delivery of each Loan Document to which it
> is a party, Borrower (i) accepts the non-exclusive jurisdiction of the
> aforesaid courts and irrevocably agrees to be bound by any judgment rendered
> thereby, (ii) waives personal service of process, (iii) agrees that service of
> process upon it may be made by certified or registered mail, return receipt
> requested, pursuant to Section 12.5 hereof, and (iv) waives any objection to
> jurisdiction and venue of any action instituted hereunder and agrees not to
> assert any defense based on lack of jurisdiction, venue or convenience.
> Nothing shall affect the right of Lender to serve process in any manner
> permitted by law or shall limit the right of Lender to bring proceedings
> against Borrower in the courts of any other jurisdiction having jurisdiction.
> Any judicial proceedings against Lender involving, directly or indirectly, the
> Obligations, any Loan Document or any related agreement shall be brought only
> in a federal or state court located in the State of Maryland. All parties
> acknowledge that they participated in the negotiation and drafting of this
> Agreement and that, accordingly, no party shall move or petition a court
> construing this Agreement to construe it more stringently against one party
> than against any other.
> 
>        12.2     Successors and Assigns; Participations; New Lenders
> 
>         The Loan Documents shall inure to the benefit of Lender, Transferees
> and all future holders of any of the Obligations and/or any of the Collateral,
> and each of their respective successors and assigns. Each Loan Document shall
> be binding upon the Persons’ other than Lender that are parties thereto and
> their respective successors and assigns, and no such Person may assign,
> delegate or transfer any Loan Document or any of its rights or obligations
> thereunder without the prior written consent of Lender. No rights are intended
> to be created under any Loan Document for the benefit of any third party
> donee, creditor or incidental beneficiary of any Borrower or Guarantor.
> Nothing contained in any Loan Document shall be construed as a delegation to
> Lender of any other Person’s duty of performance. BORROWER ACKNOWLEDGES AND
> AGREES THAT LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I) DIVIDE AND
> RESTATE THIS AGREEMENT, AND/OR (II) SELL, ASSIGN OR GRANT PARTICIPATING
> INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR OBLIGATIONS UNDER
> ANY LOAN DOCUMENT, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER PERSONS
> (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “TRANSFEREE”). Each Transferee
> shall have all of the rights and benefits with respect to the Obligations,
> Collateral and/or Loan Documents held by it as fully as if the original holder
> 
> 
> 36
> 
> --------------------------------------------------------------------------------
> 
> 
> thereof, and either Lender or any Transferee may be designated as the sole
> agent to manage the transactions and obligations contemplated therein;
> provided that, notwithstanding anything to the contrary in any Loan Document,
> Borrower shall not be obligated to pay under this Agreement to any Transferee
> any sum in excess of the sum which Borrower would have been obligated to pay
> to Lender had such participation not been effected. Notwithstanding any other
> provision of any Loan Document, Lender may disclose to any Transferee all
> information, reports, financial statements, certificates and documents
> obtained under any provision of any Loan Document.
> 
>       12.3     Application of Payments
> 
>         To the extent that any payment made or received with respect to the
> Obligations is subsequently invalidated, determined to be fraudulent or
> preferential, set aside or required to be repaid to a trustee, debtor in
> possession, receiver, custodian or any other Person under any Debtor Relief
> Law, common law or equitable cause or any other law, then the Obligations
> intended to be satisfied by such payment shall be revived and shall continue
> as if such payment had not been received by Lender. Any payments with respect
> to the Obligations received shall be credited and applied in such manner and
> order as Lender shall decide in its sole discretion.
> 
>       12.4     Indemnity
> 
>         Each Borrower jointly and severally shall indemnify Lender, its
> Affiliates and its and their respective managers, members, officers,
> employees, Affiliates, agents, representatives, successors, assigns,
> accountants and attorneys (collectively, the “Indemnified Persons”) from and
> against any and all liabilities, obligations, losses, damages, penalties,
> actions, judgments, suits, costs, expenses and disbursements of any kind or
> nature whatsoever (including, without limitation, reasonable fees and
> disbursements of counsel and in-house documentation and diligence fees and
> legal expenses) which may be imposed on, incurred by or asserted against any
> Indemnified Person with respect to or arising out of, or in any litigation,
> proceeding or investigation instituted or conducted by any Person with respect
> to any aspect of, or any transaction contemplated by or referred to in, or any
> matter related to, any Loan Document or any agreement, document or transaction
> contemplated thereby, whether or not such Indemnified Person is a party
> thereto, except to the extent that any of the foregoing arises out of the
> gross negligence or willful misconduct of such Indemnified Person. If any
> Indemnified Person uses in-house counsel for any purpose for which any
> Borrower is responsible to pay or indemnify, each Borrower expressly agrees
> that its indemnification obligations include reasonable charges for such work
> commensurate with the fees that would otherwise be charged by outside legal
> counsel selected by such Indemnified Person in its sole discretion for the
> work performed. Lender agrees to give Borrower reasonable notice of any event
> of which Lender becomes aware for which indemnification may be required under
> this Section 12.4, and Lender may elect (but is not obligated) to direct the
> defense thereof, provided that the selection of counsel shall be subject to
> Borrower’s consent, which consent shall not be unreasonably withheld or
> delayed. Any Indemnified Person may, in its reasonable discretion, take such
> actions as it deems necessary and appropriate to investigate, defend or settle
> any event or take other remedial or corrective actions with respect thereto as
> may be necessary for the protection of such Indemnified Person or the
> Collateral. Notwithstanding the foregoing, if any insurer agrees to undertake
> the defense of an event (an “Insured Event”), Lender agrees not to exercise
> its right to select counsel to defend the event if that would cause any
> Borrower’s insurer to deny coverage; provided, however, that Lender reserves
> the right to retain counsel to represent any Indemnified Person with respect
> to an Insured Event at its sole cost and expense. To the extent that Lender
> obtains recovery from a third party other than an Indemnified Person of any of
> the amounts that any Borrower has paid to Lender pursuant to the
> 
> 
> 37
> 
> --------------------------------------------------------------------------------
> 
> 
> indemnity set forth in this Section 12.4, then Lender shall promptly pay to
> such Borrower the amount of such recovery.
> 
>       12.5     Notice
> 
>         Any notice or request under any Loan Document shall be given to any
> party to this Agreement at such party’s address set forth beneath its
> signature on the signature page to this Agreement, or at such other address as
> such party may hereafter specify in a notice given in the manner required
> under this Section 12.5. Any notice or request hereunder shall be given only
> by, and shall be deemed to have been received upon (each, a “Receipt”):
> (i) registered or certified mail, return receipt requested, on the date on
> which such received as indicated in such return receipt, (ii) delivery by a
> nationally recognized overnight courier, one (1) Business Day after deposit
> with such courier, or (iii) facsimile or electronic transmission, in each case
> upon telephone or further electronic communication from the recipient
> acknowledging receipt (whether automatic or manual from recipient), as
> applicable.
> 
>       12.6     Severability; Captions; Counterparts; Facsimile Signatures
> 
>         If any provision of any Loan Document is adjudicated to be invalid
> under applicable laws or regulations, such provision shall be inapplicable to
> the extent of such invalidity without affecting the validity or enforceability
> of the remainder of the Loan Documents which shall be given effect so far as
> possible. The captions in the Loan Documents are intended for convenience and
> reference only and shall not affect the meaning or interpretation of the Loan
> Documents. The Loan Documents may be executed in one or more counterparts
> (which taken together, as applicable, shall constitute one and the same
> instrument) and by facsimile transmission, which facsimile signatures shall be
> considered original executed counterparts. Each party to this Agreement agrees
> that it will be bound by its own facsimile signature and that it accepts the
> facsimile signature of each other party.
> 
>       12.7     Expenses
> 
>         Borrower shall pay, whether or not the Closing occurs, all costs and
> expenses incurred by Lender and/or its Affiliates, including, without
> limitation, documentation and diligence fees and expenses, all search, audit,
> appraisal, recording, professional and filing fees and expenses and all other
> out-of-pocket charges and expenses (including, without limitation, UCC and
> judgment and tax lien searches and UCC filings and fees for post-Closing UCC
> and judgment and tax lien searches and wire transfer fees and audit expenses),
> and reasonable attorneys’ fees and expenses, (i) in any effort to enforce,
> protect or collect payment of any Obligation or to enforce any Loan Document
> or any related agreement, document or instrument, (ii) in connection with
> entering into, negotiating, preparing, reviewing and executing the Loan
> Documents and/or any related agreements, documents or instruments, (iii)
> arising in any way out of administration of the Obligations, (iv) in
> connection with instituting, maintaining, preserving, enforcing and/or
> foreclosing on Lender’s Liens in any of the Collateral or securities pledged
> under the Loan Documents, whether through judicial proceedings or otherwise,
> (v) in defending or prosecuting any actions, claims or proceedings arising out
> of or relating to Lender’s transactions with Borrower, (vi) in seeking,
> obtaining or receiving any advice with respect to its rights and obligations
> under any Loan Document and any related agreement, document or instrument,
> and/or (vii) in connection with any modification, restatement, supplement,
> amendment, waiver or extension of any Loan Document and/or any related
> agreement, document or instrument. All of the foregoing shall be charged to
> Borrower’s account and shall be part of the Obligations. If Lender or any of
> its Affiliates uses
> 
> 
> 38
> 
> --------------------------------------------------------------------------------
> 
> 
> in-house counsel for any purpose under any Loan Document for which Borrower is
> responsible to pay or indemnify, Borrower expressly agrees that its
> Obligations include reasonable charges for such work commensurate with the
> fees that would otherwise be charged by outside legal counsel selected by
> Lender or such Affiliate in its sole discretion for the work performed.
> Without limiting the foregoing, Borrower shall pay all taxes (other than taxes
> based upon or measured by Lender’s income or revenues or any personal property
> tax), if any, in connection with this Agreement, the issuance of any notes and
> the filing and/or recording of any documents and/or financing statements.
> 
>       12.8     Entire Agreement
> 
>         This Agreement and the other Loan Documents to which Borrower is a
> party constitute the entire agreement between Borrower and Lender with respect
> to the subject matter hereof and thereof, and supersede all prior agreements
> and understandings, if any, relating to the subject matter hereof or thereof.
> Any promises, representations, warranties or guarantees not herein contained
> and hereinafter made shall have no force and effect unless in writing signed
> by Borrower and Lender. No provision of this Agreement may be changed,
> modified, amended, restated, waived, supplemented, discharged, canceled or
> terminated orally or by any course of dealing or in any other manner other
> than by an agreement in writing signed by Lender and Borrower. Each party
> hereto acknowledges that it has been advised by counsel in connection with the
> negotiation and execution of this Agreement and is not relying upon oral
> representations or statements inconsistent with the terms and provisions
> hereof.
> 
>       12.9     Lender Approvals
> 
>         Unless expressly provided herein to the contrary, any approval,
> consent, waiver or satisfaction of Lender with respect to any matter that is
> subject of any Loan Document may be granted or withheld by Lender in its sole
> and absolute discretion.
> 
>       12.10     Confidentiality and Publicity
> 
>         Borrower agrees, and agrees to cause each of its Affiliates, (i) not
> to transmit or disclose provision of any Loan Document to any Person (other
> than to Borrower’s advisors and officers on a need-to-know basis or other than
> with respect to disclosures required in connection with Borrower’s public
> filings under applicable securities laws and regulations) without Lender’s
> prior written consent, (ii) to inform all Persons of the confidential nature
> of the Loan Documents and to direct them not to disclose the same to any other
> Person and to require each of them to be bound by these provisions (unless
> disclosed in connection with Borrower’s public filings under applicable
> securities laws and regulations). Lender reserves the right to review and
> approve all materials that Borrower or any of its Affiliates prepares that
> contain Lender’s name or describe or refer to any Loan Document, any of the
> terms thereof or any of the transactions contemplated thereby except with
> respect to disclosures required in connection with Borrower’s public filings
> under applicable securities laws and regulations. Borrower shall not, and
> shall not permit any of its Affiliates to, use Lender’s name (or the name of
> any of Lender’s Affiliates) in connection with any of its business operations.
> Nothing contained in any Loan Document is intended to permit or authorize
> Borrower or any of its Affiliates to contract on behalf of Lender. Further,
> Borrower hereby agrees that Lender or any Affiliate of Lender may (i) disclose
> a general description of transactions arising under the Loan Documents for
> advertising, marketing or other similar purposes and (ii) use Borrower’s or
> any Guarantor’s name, logo or other indicia germane to such party in
> connection with such advertising, marketing or other similar purposes.
> 
> 
> 39
> 
> --------------------------------------------------------------------------------
> 
> 
>       12.11     Release of Lender
> 
>         Notwithstanding any other provision of any Loan Document, Borrower
> voluntarily, knowingly, unconditionally and irrevocably, with specific and
> express intent, for and on behalf of itself, it managers, members, directors,
> officers, employees, stockholders, Affiliates, agents, representatives,
> accountants, attorneys, successors and assigns and their respective Affiliates
> (collectively, the “Releasing Parties”), hereby fully and completely releases
> and forever discharges the Indemnified Parties and any other Person or insurer
> which may be responsible or liable for the acts or omissions of any of the
> Indemnified Parties, or who may be liable for the injury or damage resulting
> therefrom (collectively, with the Indemnified Parties, the “Released
> Parties”), of and from any and all actions, causes of action, damages, claims,
> obligations, liabilities, costs, expenses and demands of any kind whatsoever,
> at law or in equity, matured or unmatured, vested or contingent, that any of
> the Releasing Parties has against any of the Released Parties as of the date
> of the Closing. Borrower acknowledges that the foregoing release is a material
> inducement to Lender’s decision to extend to Borrower the financial
> accommodations hereunder and has been relied upon by Lender in agreeing to
> make the Loans.
> 
> [SIGNATURES APPEAR ON THE FOLLOWING PAGE]
> 
> 
> 
> 
> 
> 
> 
> 
> 40
> 
> --------------------------------------------------------------------------------
> 
> 
>         IN WITNESS WHEREOF, each of the parties has duly executed this
> Revolving Credit, Term Loan and Security Agreement as of the date first
> written above.
> 
>   TELTRONICS, INC.
> 
> 
>   By: /s/Ewen R. Cameron                       Name: Ewen R.
> Cameron                          Its: President & CEO                        
>   2150 Whitfield Industrial Way
> Sarasota, Florida 34243
> Attention:  President
> Telephone: (941) 753-5000
> FAX: (941) 751-7709
> 
> 
> 
> 
>   CAPITALSOURCE FINANCE LLC
> 
> 
>   By: /s/Dean C. Graham                 Name: Dean C. Graham                 
>   Its: President, Healthcare of Specialty Finance
> Business                                 CapitalSource Finance LLC
> 4445 Willard Avenue, 12th Floor
> Chevy Chase, MD 20815
> Attention:  Business Credit Services/HFG, Portfolio Manager
> Telephone: (301) 841-2700
> FAX: (301) 841-2340
> 
> 
> 
> 
> 
> 
> 
> 
> 41
> 
> --------------------------------------------------------------------------------
> 
> 
> EXHIBITS
> 
> [LIST TO BE ADDED]
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> APP-1
> 
> --------------------------------------------------------------------------------
> 
> SCHEDULES
> 
> 
> 
> Schedule 2.4 - Operating Account Numbers Schedule 2.6 - Maximum Loan Amount
> Disbursement Schedule 5.2 - Governmental Authority and Other Person Consents
> Schedule 5.3 - Subsidiaries, Capitalization and Ownership Interests Schedule
> 5.4 - Properties Schedule 5.6 - Litigation Schedule 5.8 - IRS; Governmental
> Reports Schedule 5.11 - Intellectual Property Schedule 5.15 - Existing
> Indebtedness Schedule 5.16 - Other Agreements Schedule 5.17 - Insurance
> Schedule 5.18A - Collateral Locations Schedule 5.18B - Business and Executive
> Office Locations Schedule 7.2 - Indebtedness Schedule 7.3 - Permitted Liens
> 
> 
> 
> 
> 
> APP-1
> 
> --------------------------------------------------------------------------------
> 
> 
> Schedule 2.4
> 
> 
> 
> 
>         The applicable information has been provided to Lender in writing
> under separate cover.
> 
> 
> 
> 
> 
> 
> 
> 
> APP-2
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 2.6
> 
> 
> 
> 
> Maximum Loan Amount Disbursement
> 
> See Schedule 2.4
> 
> 
> 
> 
> 
> 
> 
> 
> APP-3
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.2
> 
> 
> 
> 
> Governmental Authority and Other Person Consents
> 
> 
> 
> 
> None
> 
> 
> 
> 
> 
> 
> 
> APP-4
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.3
> 
> 
> 
> 
> Subsidiaries, Capitalization and Ownership Interests
> 
> 1.      Subsidiaries:
> 
> 
>           TTG ACQUISITION CORP.
>           TELTRONICS S.A. de C.V.
>           TELTRONICS LIMITED
>            36371 YUKON INC.
> 
> 
> 2.     Capitalization:
> 
>           Common stock, $.001 par value, 40,000,000 shares authorized,
> 7,874,539
>                 Issued and outstanding at July 6, 2005
> 
>           Non-voting common stock, $.001 par value, 5,000,000 shares
> authorized,
>                 zero shares issued and outstanding at July 6, 2005
> 
>           Preferred Series A stock, $.001 par value, 100,000 shares
> authorized,
>                 100,000 shares issued and outstanding at July 6, 2005
> 
>           Preferred Series B Convertible stock, $.001 par value, 25,000 shares
> authorized,
>                12,625 shares issued and outstanding at July 6, 2005
> 
>           Preferred Series C Convertible stock, $.001 par value, 50,000 shares
> authorized,
>                40,000 shares issued and outstanding at July 6, 2005
> 
> 
> 3.    Common Stock:
> 
>       Publicly held and Others
> 
> 
> 
> 
> 
> 
> 
> 
> 
> [continued on following page]
> 
> 
> 
> 
> APP-5
> 
> --------------------------------------------------------------------------------
> 
> Schedule 5.3
> 
> Subsidiaries, Capitalization and Ownership Interests
> (Continued)
> 
> 
> 
> 4.      Principal Shareholders:
> 
>           The following table sets forth information with respect to the
> beneficial ownership of all of the Company's outstanding voting securities by
> each person owning five percent (5%) or more of such shares, by each director,
> by each executive officer listed in Item 10 of this Report on Form 10-K, and
> by all directors and officers as a group as of March 1, 2005. Unless otherwise
> indicated, it is assumed that all shares are directly owned and that the
> holders thereof have sole voting and investment power with respect thereto.
> 
> Name of Beneficial
> Owner and Address
> 
> --------------------------------------------------------------------------------
> 
>  
> 
> --------------------------------------------------------------------------------
> 
> Title of Class
> 
> --------------------------------------------------------------------------------
> 
> Amount and
> Nature of
> Beneficial
> Ownership (1)
> 
> --------------------------------------------------------------------------------
> 
> Percentage of
> Class (1)
> 
> --------------------------------------------------------------------------------
> 
> Directors and Officers             Norman R. Dobiesz (2)(4) Common Stock
> 1,527,191 19.39% (3) 2150 Whitfield Industrial Way   Preferred Series A Stock
> 100,000  100%   Sarasota, Florida 34243   Carl S. Levine (2) Common Stock
> 265,690  3.37% (5) 125 Jericho Turnpike Jericho, New York 11753   Ewen R.
> Cameron (2)(4) Common Stock 761,786  9.67% (6) 2150 Whitfield Industrial Way
> Sarasota, Florida 34243   Gregory G. Barr (2) Common Stock 212,000  2.69% (7)
> P. O. Box 413040 Naples, Florida 34101   Peter G. Tuckerman (4) Common Stock
> 82,567  1.04% (8) 2150 Whitfield Industrial Way Sarasota, Florida 34243  
> Robert B. Ramey (4) Common Stock 156,880  1.99% (9) 2150 Whitfield Industrial
> Way Sarasota, Florida 34243   Richard L. Stevens (2) Common Stock 200,000 
> 2.54%   19314 Wind Dancer Street Lutz, Florida 33558   All Directors and
> Officers as a   Common Stock 3,206,114  40.71%   Group (8 persons)   Preferred
> Series A Stock 100,000  100%     Greater than 5% Ownership (10)   FGC Holdings
> Ltd.   Preferred Series B   4850 Keele Street      Convertible Stock 12,625 
> 100%   Toronto, Ontario M3J 3K1   Common Stock 721,427  9.16%     Harris
> Corporation   Preferred Series C   1025 West NASA Boulevard      Convertible
> Stock 40,000  100%   Melbourne, Florida 32919   Common Stock 1,454,545  18.47%
>  
> 
> 
> ------------------------------------
> 
> 
> 
> APP-6
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.3
> Subsidiaries, Capitalization and Ownership Interests
> (Continued)
> 
> (1) Does not include an aggregate of 870,000 shares of Common Stock which may
> be issued upon exercise of incentive stock options granted or which could be
> granted under the Company's 1995 Incentive Stock Option Plan. (2) Director of
> the Company. (3) Includes 56,000 shares owned by virtue of 100% ownership of H
> & N Management Co., Inc. "H&N"), 1,140,100 shares owned by virtue of 100%
> ownership of W&D Consultants, Inc., 24,000 shares owned by virtue of 100%
> ownership of National Communications of Sarasota, Inc., 6,649 shares owned by
> virtue of 100% ownership of Whitfield Capital of Sarasota, Inc., and 30,000
> issued stock options. Does not include 100,000 shares of Preferred Series A
> Stock owned by Mr. Dobiesz, each such share entitling the holders to cast 400
> votes, in any matter submitted for vote of the holders of common stock. (4)
> Executive Officer of the Company named in Item 11 of this Report on Form 10-K.
> (5) Includes: (i) 2,000 shares held by Mr. Levine's wife; (ii) 950 shares held
> by Mr. Levine's wife, as custodian for Mr. Levine's children, respecting which
> shares Mr. Levine disclaims beneficial ownership; (iii) 2,240 shares owned
> directly by Mr. Levine and 10,500 shares owned by the Carl S. Levine IRA; and
> (iv) 50,000 issued stock options. (6) Includes 530,000 shares of issued stock
> options. (7) Includes 2,000 shares owned jointly with Mr. Barr's wife.
> Includes 10,000 shares of issued stock options. (8) Includes 75,000 shares of
> issued stock options. (9) Includes 145,000 shares of issued stock options.
> (10) The information concerning these 5% or greater stockholders is based
> solely on information contained in Schedule 13D filings each of them made with
> the SEC.
> 
> 
> 
> 
> 
> 
> 
> [continued on following page]
> 
> APP-7
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.3
> Subsidiaries, Capitalization and Ownership Interests
> (Continued)
> 
> 
> 5.      Option/SAR Grants in Last Fiscal Year — None
> 
> 
> AGGREGATED OPTION/SAR EXERCISES IN LAST FISCAL YEAR AND FY-END OPTION/SAR
> VALUES
> 
>       Number
> of Securities
> Underlying
> Unexercised
> Options/SARs at
> FY-Ended (#)
> 
> --------------------------------------------------------------------------------
> 
> Value of
> Unexercised
> In-the-Money
> Options/SARs
> at FY-End ($) (1)
> 
> --------------------------------------------------------------------------------
> 
> Name
> 
> --------------------------------------------------------------------------------
> 
> Shares Acquired
> on Exercise (#)
> 
> --------------------------------------------------------------------------------
> 
> Value
> Realized ($)
> 
> --------------------------------------------------------------------------------
> 
> Exercisable/
> Unexercisable
> 
> --------------------------------------------------------------------------------
> 
> Exercisable/
> Unexercisable
> 
> --------------------------------------------------------------------------------
> 
> Ewen R. Cameron --- --- 30,000/0 $0/$0 (2)   --- --- 400,000/100,000 $0/$0 (2)
>   Norman R. Dobiesz --- --- 30,000/0 $0/$0 (2)   Peter G. Tuckerman --- ---
> 20,000/0 $0/$0 (2)   --- --- 3,000/2,000 $0/$0 (2)   --- --- 10,000/40,000
> $.07/$.07 (3)   Robert B. Ramey --- --- 20,000/0 $0/$0 (2)   --- --- 10,000/0
> $0/$0 (2)   --- --- 9,000/6,000 $0/$0 (2)   --- --- 20,0000/80,000 $.07/$.07
> (3)   Patrick G. Min --- --- 0/0 ---   20,000 $1,400 0/0 ---  
> 
> 
> (1) Value is calculated using the difference between the option exercise price
> and the year-end stock price, multiplied by the number of shares subject to an
> option. The year-end stock price was $0.54 for each Share of our common stock.
> (2) None of the options granted were in-the-money at December 31, 2004 because
> they are exercisable at prices greater than the fair market value of the
> Company's Common Stock on such date. (3) Certain options were granted where
> their exercise price was below the fair market value of the Company's Common
> Stock at the grant date (measurement date). Such options totaled 150,000
> shares with a price less than the fair value of $0.54 which were outstanding
> at December 31, 2004.
> 
> 
> 
> 
> 
> 
> APP-8
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.4
> 
> 
> Properties
> 
> 
> 1.     Owned:     None
> 
> 2.     Leased:
> 
> 
> 
> 2150 & 2240 Whitfield Industrial Way
> Sarasota, Manatee, Florida 34243
> 
> Sarasota Commerce Center
> 7455 16th Street E, Ste 105
> Sarasota, Manatee, Florida 34243
> 
> 2517 Highway 35, Bldg M Suite 205
> Manasquan, Monmouth, New Jersey 08736
> 
> 104 Town Park Dr, Ste 150
> Kennesaw, Cobb, Georgia 30144
> 
> 19-02 Whitestone Expwy, Ste 204
> Whitestone, Queens, New York 11357
> 
> The Huntington Atrium
> 775 Park Avenue Ste 255/2
> Huntington, Suffolk, New York 11743
> 
> 1131 Wheaton Oaks CourtWheaton,
> Illinois 60187-3051 119-01 15th Avenue
> College Point, Suffolk, New York 11379
> 
> 4370 Dominion Street, Suite 610
> Burnaby, British Columbia V5G 4L7
> 
> 4275 Kellway Cir, Ste 166
> Addison, TX 75001-4213
> 
> 970 E Hennepin Ave Suite 970
> Minnespolis, Hennepin, Minnesota 55414
> 
> 2180 S 1300 E, Ste 230
> Salt Lake City, Salt Lake, Utah 84106
> 
> 1670 Corporate Circle, Suite 100
> Petaluma, Sonoma, California 94954-6912
> 
> 
> 
> 
> 
> 
> APP-9
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.6
> 
> Litigation
> 
> Tri-Link Technologies, Inc. and Teltronics, Inc.
> 
>   Arbitration is set for September 2005 regarding default on the part of
> Teltronics, Inc. under the Tri-Link Agreement of Purchase and Sale.
> Teltronics, Inc. is has a counterclaim against Tri-Link claiming breach of
> contract.
> 
> 
> FGC Holding Ltd. vs. Teltronics, Inc.
> 
>   FGC Holdings Ltd. filed suit against Teltronics in the Delaware Chancery
> Court in November 2004. A decision is still pending.
> 
> 
> New York Eastern District Court
> 
>   Prevailing wage action vs. Teltronics, Harris, IBM and other industry
> groups. Currently under the supervision of Magistrate Judge Go.
> 
> 
> 
> 
> 
> 
> 
> APP-10
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.8
> 
> 
> IRS Governmental Reports
> 
> 
> None
> 
> 
> 
> 
> 
> 
> 
> 
> APP-11
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.11
> 
> Intellectual Property
> 
> Patents
> 
> Patent
> 
> Registration No.
> 
> Registration Date
> 
> Station Controller for Enhanced Multi-Line
> Pick-Up in Centrex Exchange Telephone
> System 4,885,769  12/05/1989 Station Controller for Multi-Line Pick-Up and
> Automatic Monitoring of Telephone Station
> Moves 5,200,996  4/06/1993 Station Controller for Enhanced Multi-Link
> Pick-Up in Centrex Exchange Telephone
> System 2,006,335  12/21/2003 (Canada) Telephone Status Recognition and Bypass
> System 4,791,663  12/13/1988 Emergency Call Station Identification System
> and Method 5,235,630  8/10/1993 Apparatus & Method for Identifying a Calling
> Station 5,347,567  9/13/1994 Emergency Call Station Identification System
> 5,347,568  9/13/1994
> 
> 
> 
> 
> 
> 
> APP-12
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.11
> Intellectual Property (Continued)
> 
> 
> 
> 
> Trademarks
> 
> Trademark
> 
> Jurisdiction
> 
> Registration No.
> 
> Registration Date
> 
>         20-20 United States 1,340,414  6/11/1985       20-20 IXP United States
> 2,770,906  10/07/2003     911 Solutions United States 2,175,541  7/21/1998
>        Cypreon United States 2,960,283  6/7/2005     DiscoveryMATE United
> States 1,927,579  10/17/1995 IDEAS THAT COMUNICATE United States 1,655,282 
> 9/3/1991      Intellim@n United States 2,366,765  7/11/2000       IRISnGEN
> United States 2,766,975  9/23/2003          IXP United States 2,799,734 
> 12/30/2003       Net-Path United States 1,909,194  8/01/1995 OmniWorks and
> design United States 2,067,451  6/03/1997         Optic United States
> 1,971,467  4/30/1996       QueVision United States 2,264,371  7/27/1999 SEB
> enterprise agent United States 2,724,899  6/10/2003     SEB InterAct United
> States 1,927,021  10/17/1995         SEBea United States 2,724,898  6/10/2003
> Site Event Buffer II United States 2,545,384  3/05/2002       SITEALERT United
> States 2,371,469  7/25/2000  Telident SiteAlert United States 2,706,288 
> 4/15/2003     Telident STS United States 2,743,983  7/29/2003        Vision
> United States 2,374,716  8/08/2000
> 
> 
> 
> APP-13
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Trademark
> 
> Jurisdiction
> 
> Registration No.
> 
> Registration Date
> 
> Vision and design United States 1,395,548  3/11/1986 Vision i-Phone United
> States 2,744,284  7/29/2003 VisionLS United States 2,367,830  7/18/2000
> VisionPath United States 2,262,452  7/20/1999 VisionWorks United States
> 2,365,304  10/26/1999 VoiceForum United States 2,787,184  11/25/2003
> VoiceForum Manager United States 2,789,443  12/2/2003 MentiSoft United States
> 2,309,132  1/18/2000 rtmEditor United States 2,309,130  1/18/2000 rtmNavigator
> United States 2,309,131  1/18/2000 VoiceZoom United States 2,370,187 
> 7/25/2000
> 
> 
> 
> 
> APP-14
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.15
> 
> Existing Indebtedness
> 
> Long-term debt at December 31, 2004 and 2003 consists of the following:
> 
>   December 31,
> 
> --------------------------------------------------------------------------------
> 
>   2004
> 
> --------------------------------------------------------------------------------
> 
> 2003
> 
> --------------------------------------------------------------------------------
> 
> Secured Promissory Note, payable in monthly installments of $96,805 with
> interest at 8.0% commencing May 1, 2002 with a balloon payment of $7,196,801
> due May 2006.     $ 7,891,561   $ 8,599,624     Line of Credit Facility with
> interest at prime plus a margin of 2% to 3% depending on the Company's
> financial results (8.25% at December 31, 2004), due April 2005.      
> 2,553,938     1,395,793     Senior Secured Promissory Note, as amended, is
> payable in monthly installments of $55,000 with interest at 14%, paid February
> 2004.       ---     251,163     Note Payable to Tri-Link in quarterly
> principal installments of $180,000 plus interest at 6.5% commencing August 1,
> 2003, with final payment due May 2006.       1,980,000     1,980,000     Notes
> payable to finance companies, payable in monthly installments of $8,000 with
> interest at approximately5%. The notes mature through 2008 and are
> collateralized by vehicles.       200,756     289,973     Capital lease
> obligations, interest at 8%       89,227     116,173  
> 
> --------------------------------------------------------------------------------
> 
> Total       12,715,482     12,632,726   Less current portion       4,830,876  
>   11,250,031  
> 
> --------------------------------------------------------------------------------
> 
> Long-term portion     $ 7,884,606   $ 1,382,695  
> 
> --------------------------------------------------------------------------------
> 
> The Company issued a Secured Promissory Note ("Secured Note") to Harris
> Corporation ("Harris") related to the acquisition of the 20-20 Product Line in
> 2000. The Secured Note was restructured in 2002 under which Harris agreed to
> convert $4,000,000 of accrued expenses owed by the Company for additional
> inventory and services provided in connection with the transition of the 20-20
> Switching Product Line to the Company, to 40,000 shares of Preferred Series C
> Convertible stock. The Secured Note is secured by a first lien on certain of
> the acquired assets and a lien on the Company's other assets.
> 
> The Company was in technical default at December 31, 2003 on the Secured Note.
> As a result, the entire balance on the Secured Note had been classified in the
> current portion of long-term debt at December 31, 2003.
> 
> On August 16, 2004, the Company entered into a Patent Transfer Agreement with
> Harris under which the Company conveyed and transferred all of its rights,
> title and interest in certain patents, which had a net book value of
> approximately $42,000, initially acquired from Harris in exchange for
> consideration consisting of the following items: (i) a credit in the amount of
> $578,022 of accrued and unpaid interest as of June 1, 2004 owed to Harris
> under the terms of the Secured Note as a result of the Company's acquisition
> of the Harris 20-20® Product Line in June 2000, (ii) a credit in the amount of
> $406,792 of unpaid and past due scheduled principal payments as of June 1,
> 2004 owed to Harris under the terms of the Secured Note, and (iii) a credit of
> $290,414 representing interest and regularly scheduled principal payments that
> were due under the terms of the Secured Note for the period from July 1, 2004
> through September 1, 2004. The interest
> 
> APP-15
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> effective June 1, 2004. Consequently, the Company has re-classified $7.3
> million of the Secured Note in long-term debt as of December 31, 2004. The
> Company recognized a gain of $1,232,975 or $0.16 per common share on this
> transaction.
> 
> The Company has a $5,500,000 Line of Credit Facility under a Loan and Security
> Agreement due April 2005.  The Company currently is in negotiations to renew
> the facility. Substantially all of the Company's present and future assets,
> except for fixed assets, are pledged as collateral with borrowings limited to
> certain gross availability formulas based on accounts receivable and inventory
> as defined in the agreement. The facility provides for minimum loan fees,
> unused line fees and renewal term fees. At December 31, 2004, the Company had
> $132,000 available, pursuant to this facility.
> 
> The Company's Senior Secured Promissory Note was amended to, among other
> things, extend the due date until April 2004. To secure the extended payment
> term, the Company agreed to modify the exercise price and extended the
> exercise period of a warrant for 890,000 Series B shares previously granted to
> the note holder that resulted in a $160,200 charge to operations in 2002. The
> Company did not make any required payments on the note during the period
> October 2003 to April 2004 and, as a result, required the Company to enter
> into a Forbearance Agreement extending the maturity to June 30, 2004. To
> secure the Forbearance Agreement, the Company paid $50,000, of which $34,418
> was a reduction in principal, and again extended the exercise period of the
> warrant to February 2005. The extension resulted in a $53,000 financing fee
> being charged to operations in 2004. The Senior Secured Promissory Note was
> paid off in September 2004.
> 
> The covenants in the Secured Promissory Note and the Loan and Security
> Agreement restrict certain sales of assets; mergers and acquisitions;
> borrowings and guarantees; dividends and redemptions; creation of liens;
> investments; issuance of subsidiary shares; and transactions with affiliates.
> 
> The Company issued a $2,250,000 Note to Tri-Link related to the acquisition of
> the Vortex product line in 2003. The Note provides, among other things, that
> Tri-Link may have the right, at its sole option to convert at any time and
> from time to time, up to $750,000 of the balance of the purchase price then
> remaining into shares of the Company's voting common stock at prices ranging
> from $0.22 per share to $1.00 per share (maximum of 1,125,000 shares of common
> stock). The Note is collateralized primarily by the Vortex technology and
> technology assets.
> 
> In October 2003, the Company issued 375,000 shares of Common stock to Tri-Link
> as consideration for the conversion of $82,500 of the Company's obligation to
> Tri-Link. As a result of the conversion, the Company's quarterly principal
> installment was reduced from the original $187,500 to $180,000.
> 
> The Company has not made its scheduled quarterly installments since November
> 2003 on the Note to Tri-Link. The Note does not provide for an acceleration of
> all outstanding amounts if a payment is claimed to be past due and therefore,
> $360,000 and $1,080,000 of this Note has been classified as long-term debt as
> of December 31, 2004 and 2003, respectively.
> 
> The Company is currently in arbitration with Tri-Link regarding various claims
> against each other, including the non-payment of the scheduled quarterly
> installments on the Note since November 2003.
> 
> Future principal maturities of long-term debt and capital lease obligations,
> as of December 31, 2004, are as follows:
> 
> 2005 $  4,831,000  2006 7,809,000  2007 67,000  2008 8,000 
> 
> --------------------------------------------------------------------------------
> 
>   $ 12,715,000
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> 
> APP-16
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.16
> 
> 
> 
> 5 year Employment Agreement with Ewen R. Cameron — effective August 31, 2001
> 5 year Employment Agreement with Norman R. Dobiesz — effective August 31, 2001
> 3 year Employment Agreement with Robert B, Ramey -effective September 9, 2002
> 
> 
> 
> 
> 
> 
> APP-17
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> Schedule 5.17
> 
> Insurance
> 
> The applicable information has been provided to Lender in writing under
> separate cover.
> 
> 
> 
> 
> 
> 
> 
> APP-18
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.18A
> 
> Collateral Locations
> 
> 
> 
> 2150 & 2240 Whitfield Industrial Way
> Sarasota, Manatee, Florida 34243
> 
> Sarasota Commerce Center
> 7455 16th Street E, Ste 105
> Sarasota, Manatee, Florida 34243
> 
> 2517 Highway 35, Bldg M Suite 205
> Manasquan, Monmouth, New Jersey 08736
> 
> 104 Town Park Dr, Ste 150
> Kennesaw, Cobb, Georgia 30144
> 
> 19-02 Whitestone Expwy, Ste 204
> Whitestone, Queens, New York 11357
> 
> The Huntington Atrium
> 775 Park Avenue Ste 255/2
> Huntington, Suffolk, New York 11743
> 
> 1131 Wheaton Oaks CourtWheaton,
> Illinois 60187-3051 119-01 15th Avenue
> College Point, Suffolk, New York 11379
> 
> 4370 Dominion Street, Suite 610
> Burnaby, British Columbia V5G 4L7
> 
> 4275 Kellway Cir, Ste 166
> Addison, TX 75001-4213
> 
> 970 E Hennepin Ave Suite 970
> Minnespolis, Hennepin, Minnesota 55414
> 
> 2180 S 1300 E, Ste 230
> Salt Lake City, Salt Lake, Utah 84106
> 
> 1670 Corporate Circle, Suite 100
> Petaluma, Sonoma, California 94954-6912
> 
> 
> 
> 
> 
> 
> APP-20
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 5.18B
> 
> Business and Executive Office Locations
> 
> 
> 
> 2150 & 2240 Whitfield Industrial Way
> Sarasota, Manatee, Florida 34243
> 
> Sarasota Commerce Center
> 7455 16th Street E, Ste 105
> Sarasota, Manatee, Florida 34243
> 
> 2517 Highway 35, Bldg M Suite 205
> Manasquan, Monmouth, New Jersey 08736
> 
> 104 Town Park Dr, Ste 150
> Kennesaw, Cobb, Georgia 30144
> 
> 19-02 Whitestone Expwy, Ste 204
> Whitestone, Queens, New York 11357
> 
> The Huntington Atrium
> 775 Park Avenue Ste 255/2
> Huntington, Suffolk, New York 11743
> 
> 1131 Wheaton Oaks CourtWheaton,
> Illinois 60187-3051 119-01 15th Avenue
> College Point, Suffolk, New York 11379
> 
> 4370 Dominion Street, Suite 610
> Burnaby, British Columbia V5G 4L7
> 
> 4275 Kellway Cir, Ste 166
> Addison, TX 75001-4213
> 
> 970 E Hennepin Ave Suite 970
> Minnespolis, Hennepin, Minnesota 55414
> 
> 2180 S 1300 E, Ste 230
> Salt Lake City, Salt Lake, Utah 84106
> 
> 1670 Corporate Circle, Suite 100
> Petaluma, Sonoma, California 94954-6912
> 
> 
> 
> APP-21
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 7.2
> 
> 
> Indebtedness
> 
> 
> See Schedule 5.15
> 
> 
> 
> 
> APP-22
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> Schedule 7.3
> 
> 
> Permitted Liens
> 
> 
> 1.     Liens, if any, associated with Indebtedness described in Schedule 7.2.
> 
> 
> 
> 2.     Liens disclosed in Lien Searches procured by Lender.
> 
> 
> 
> 
> 
> 
> APP-23
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> ANNEX I
> 
> FINANCIAL COVENANTS
> 
> 7.9    Net Leverage Ratio (Total Debt to EBITDA)
> 
>         At any time during any Test Period the Net Leverage Ratio shall not
> exceed (i) 5.0 to 1.0 for the Test Periods ending on the last day of July,
> August, September, October and November, 2005, (ii) 3.5 to 1.0 for the Test
> Periods ending December 31, 2005, and the last day of January and February,
> 2006, (iii) 3.0 to 1.0 for the Test Period ending on the last day of the last
> day of March, April and May, 2006, and (iv) 2.5 to 1.0 for the Test Period
> ending on the last day of June, 2006 and on the last day of each month
> thereafter.
> 
> 7.10    Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)
> 
>         At any date of determination thereafter, the Fixed Charge Coverage
> Ratio shall not be less than.
> 
> Test Period Ending Ratio The last day of June, July, August, September,
> October, and November, 2005 0.65 to 1.0 December 31, 2005 and on the last day
> of January and February, 2006 1.0 to 1.0 The last day of March, 2006 and the
> last day of each month thereafter through and including May, 2007 1.15 to 1.0
> June 30, 2007 and on the last day of each month thereafter 1.2 to 1.0
> 
>         For purposes of the covenants set forth in this Annex I, the terms
> listed below shall have the following meanings:
> 
>         “Cash Equivalents” shall mean (a) securities issued, or directly and
> fully guaranteed or insured, by the United States or any agency or
> instrumentality thereof (provided that the full faith and credit of the United
> States is pledged in support thereof) having maturities of not more than six
> months from the date of acquisition, (b) U.S. dollar denominated time
> deposits, certificates of deposit and bankers’ acceptances of (i) any domestic
> commercial bank of recognized standing having capital and surplus in excess of
> $500,000,000, or (ii) any bank (or the parent company of such bank) whose
> short-term commercial paper rating from Standard & Poor’s Ratings Services
> (“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
> Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each
> case with maturities of not more than six months from the date of acquisition
> (any bank meeting the qualifications specified in clauses (b)(i) or (ii), an
> “Approved Bank”), (c) repurchase
> 
> 
> Annex 1
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> obligations with a term of not more than seven days for underlying securities
> of the types described in clause (a), above, entered into with any Approved
> Bank, (d) commercial paper issued by any Approved Bank or by the parent
> company of any Approved Bank and commercial paper issued by, or guaranteed by,
> any industrial or financial company with a short-term commercial paper rating
> of at least A-2 or the equivalent thereof by S&P or at least P-2 or the
> equivalent thereof by Moody’s, or guaranteed by any industrial company with a
> long term unsecured debt rating of at least A or A2, or the equivalent of each
> thereof, from S&P or Moody’s, as the case may be, and in each case maturing
> within six months after the date of acquisition and (e) investments in money
> market funds substantially all of whose assets are comprised of securities of
> the type described in clauses (a) through (d) above.
> 
>         “EBITDA” shall mean the sum, without duplication, of the following for
> Borrower, on a consolidated basis: Net Income determined in accordance with
> GAAP, plus, (a) Interest Expense, (b) taxes on income, whether paid, payable
> or accrued, (c) depreciation expense, (d) amortization expense, (e) all other
> non-cash, non-recurring charges and expenses, excluding accruals for cash
> expenses made in the ordinary course of business, and (f) loss from any sale
> of assets, other than sales in the ordinary course of business, all of the
> foregoing determined in accordance with GAAP, minus (a) gains from any sale of
> assets, other than sales in the ordinary course of business and (b) other
> extraordinary or non-recurring gains.
> 
>          “Fixed Charge Coverage Ratio” shall mean, for Borrower collectively
> on a consolidated basis, the ratio of (a) EBITDA for the Test Period, to (b)
> Fixed Charges for the Test Period.
> 
>          “Fixed Charges” shall mean, the sum of the following: (a) Total Debt
> Service, (b) Capital Expenditures, (c) income taxes paid in cash or accrued,
> and (d) dividends paid or accrued or declared.
> 
>          “Interest Expense” shall mean, for any Test Period, total interest
> expense (including attributable to Capital Leases in accordance with GAAP) and
> fees with respect to all outstanding Indebtedness including capitalized
> interest but excluding commissions, discounts and other fees owed with respect
> to letters of credit and bankers’ acceptance financing and net costs under
> Interest Rate Agreements.
> 
>          “Interest Rate Agreement” shall mean any interest rate swap, cap or
> collar agreement or other similar agreement or arrangement designed to hedge
> the position with respect to interest rates.
> 
>          “Net Income” shall mean, the net income (or loss) determined in
> conformity with GAAP, provided that there shall be excluded (i) the income (or
> loss) of any Person in which any other Person (other than any Borrower) has a
> joint interest, except to the extent of the amount of dividends or other
> distributions actually paid to a Borrower by such Person, (ii) the income (or
> loss) of any Person accrued prior to the date it becomes a Borrower or is
> merged into or consolidated with a Borrower or that Person’s assets are
> acquired by a Borrower, (iii) the income of any Subsidiary of Borrower to the
> extent that the declaration or payment of dividends or similar distributions
> of that income by that Subsidiary is not at the time permitted by operation of
> the terms of the charter or any agreement, instrument, judgment, decree,
> order, statute, rule or governmental regulation applicable to that Subsidiary,
> (iv) compensation expense resulting from the issuance of capital stock, stock
> options or stock appreciation rights issued to former or current employees,
> including officers, of a Borrower, or the exercise of such options or rights,
> in each case to the extent the obligation (if any) associated therewith is not
> expected to be settled by the payment of cash by a Borrower or any affiliate
> thereof, and (v) compensation expense resulting from the repurchase of capital
> stock, options and rights described in clause (iv) of this definition of Net
> Income.
> 
> 
> Annex 2
> 
> --------------------------------------------------------------------------------
> 
> 
>          “Net Leverage Ratio” shall mean, at any date of determination, for
> Borrower individually and collectively on a consolidated and consolidating
> basis, the ratio of (i) Total Debt on such date, to (ii) EBITDA for the Test
> Period most recently ended before such date (taken as one accounting period).
> 
>          “Test Period” shall mean the twelve most recent calendar months then
> ended (taken as one accounting period), or such other period as specified in
> the Agreement or any Annex thereto.
> 
>          “Total Debt” shall mean, at any date of determination, for Borrower
> individually and collectively on a consolidated and consolidating basis, the
> total Indebtedness on such date less cash and Cash Equivalents held on such
> date.
> 
>          “Total Debt Service” shall mean, the sum of (i) scheduled or other
> required payments of principal on Indebtedness (including Indebtedness owing
> to Tri-Link) during any applicable twelve month period, and (ii) Interest
> Expense, in each case for such period.
> 
> 
> 
> 
> 
> 
> 
> Annex 3
> 
> --------------------------------------------------------------------------------
> 
> 
> APPENDIX A
> 
> DEFINITIONS
> 
>          “Accounts” shall mean all “accounts” (as defined in the UCC) of
> Borrower (or, if referring to another Person, of such other Person), including
> without limitation, accounts, accounts receivables, monies due or to become
> due and obligations in any form (whether arising in connection with contracts,
> contract rights, Instruments, General Intangibles or Chattel Paper), in each
> case whether arising out of goods sold or services rendered or from any other
> transaction and whether or not earned by performance, now or hereafter in
> existence, and all documents of title or other documents representing any of
> the foregoing, and all collateral security and guaranties of any kind, now or
> hereafter in existence, given by any Person with respect to any of the
> foregoing.
> 
>          “Account Debtor” shall mean any Person who is obligated under an
> Account.
> 
>          “Advance” shall mean a borrowing under the Revolving Facility. Any
> amounts paid by Lender on behalf of Borrower or any Guarantor under any Loan
> Document shall be an Advance for purposes of the Agreement.
> 
>          “Affiliate” shall mean, as to any Person, any other Person (a) that,
> directly or indirectly through one or more intermediaries, controls, is
> controlled by, or is under common control with, such Person, (b) who is a
> director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
> or (iii) of any Person described in clause (a) above with respect to such
> Person, or (c) which, directly or indirectly through one or more
> intermediaries, is the beneficial or record owner (as defined in Rule 13d-3 of
> the Securities Exchange Act of 1934, as amended, as the same is in effect on
> the date hereof) of five percent (5%) or more of any class of the outstanding
> voting stock, securities or other equity or ownership interests of such
> Person. For purposes of this definition, the term “control” (and the
> correlative terms, “controlled by” and “under common control with”) shall mean
> the possession, directly or indirectly, of the power to direct or cause the
> direction of the management or policies, whether through ownership of
> securities or other interests, by contract or otherwise. “Affiliate” shall
> include any Subsidiary.
> 
>          “Applicable Rate” shall mean the interest rates applicable from time
> to time to Loans under the Agreement.
> 
>          “Borrowing Base” shall mean, as of any date of determination, the net
> collectible U.S. Dollar value of Eligible Receivables and the lesser of Fair
> Value or Borrower’s cost of Eligible Inventory, as determined with reference
> to the most recent Borrowing Certificate and otherwise in accordance with the
> Agreement; provided, however, that if as of such date the most recent
> Borrowing Certificate is of a date more than four Business Days before or
> after such date, the Borrowing Base shall be determined by Lender in its sole
> discretion; provided, further, however, that in no event shall the amount
> available for additional Advances under the Revolving Facility exceed (i)
> $400,000 with respect to Eligible Receivables payable in the United Kingdom or
> (ii) $250,000 with respect to Eligible Inventory located in the United
> Kingdom.
> 
>          “Borrowing Certificate” shall mean a Borrowing Certificate
> substantially in the form of Exhibit A.
> 
>          “Business Day” shall mean any day other than a Saturday, Sunday or
> other day on which the Federal Reserve or Lender is closed.
> 
> 
> 
> Appendix 1
> 
> --------------------------------------------------------------------------------
> 
>          “Capital Expenditures” shall mean, for any Test Period, the sum
> (without duplication) of all expenditures (whether paid in cash or accrued as
> liabilities) during the Test Period that are or should be treated as capital
> expenditures under GAAP.
> 
>          “Capital Lease” shall mean, as to any Person, a lease of any interest
> in any kind of property or asset by that Person as lessee that is, should be
> or should have been recorded as a “capital lease” in accordance with GAAP.
> 
>          “Capitalized Lease Obligations” shall mean all obligations of any
> Person under Capital Leases, in each case, taken at the amount thereof
> accounted for as a liability in accordance with GAAP.
> 
>          “Change of Control” shall mean, with respect to Borrower or any
> Subsidiary, the occurrence of any of the following: (i) a merger,
> consolidation, reorganization, recapitalization or share or interest exchange,
> sale or transfer or any other transaction or series of transactions in which
> its stockholders, managers, partners or interest holders immediately prior to
> such transaction or series of transactions receive, in exchange for the stock
> or interests owned by them, cash, property or securities of the resulting or
> surviving entity or any Affiliate thereof, and, as a result thereof, Persons
> who, individually or in the aggregate, were holders of 35% or more of its
> voting stock, securities or equity, partnership or ownership interests
> immediately prior to such transaction or series of transactions hold less than
> 25% of the voting stock, securities or other equity, partnership or ownership
> interests of the resulting or surviving entity or such Affiliate thereof,
> calculated on a fully diluted basis, (ii) Continuing Directors shall cease to
> constitute a majority of the members of the Board of Directors of Borrower,
> (iii) a direct or indirect sale, transfer or other conveyance or disposition,
> in any single transaction or series of transactions, of all or substantially
> all of its assets, (iv) additional public offering of its securities, (v) any
> “change in/of control” or “sale” or “disposition” or similar event as defined
> in any document governing indebtedness of such Person which gives the holder
> of such indebtedness the right to accelerate or otherwise require payment of
> such indebtedness prior to the maturity date thereof.
> 
>          “Charter and Good Standing Documents” shall mean, for each Borrower
> (i) a copy of the certificate of incorporation or formation (or other charter
> document) certified as of a date satisfactory to Lender before the Closing
> Date by the applicable Governmental Authority of the jurisdiction of
> incorporation or organization of such Borrower, (ii) a copy of the bylaws or
> similar organizational documents of certified as of a date satisfactory to
> Lender by the corporate secretary or assistant secretary of such Borrower,
> (iii) an original certificate of good standing as of a date acceptable to
> Lender issued by the applicable Governmental Authority of the jurisdiction of
> incorporation or organization of such Borrower and of every other jurisdiction
> in which such Borrower has an office or conducts business or is otherwise
> required to be in good standing, and (iv) copies of the resolutions of the
> Board of Directors or managers (or other applicable governing body) and, if
> required, stockholders, members or other equity owners authorizing the
> execution, delivery and performance of the Loan Documents to which such
> Borrower is a party, certified by an authorized officer of such Person as of
> the Closing Date.
> 
>          “Chattel Paper” shall mean chattel paper as defined in Section 9-102
> of the UCC.
> 
>          “Closing” shall mean the satisfaction, or written waiver by Lender,
> of all of the conditions precedent set forth in the Agreement required to be
> satisfied prior to the consummation of the transactions contemplated hereby.
> 
>          “Closing Date” shall mean the date the Closing occurs.
> 
> 
> Appendix 2
> 
> --------------------------------------------------------------------------------
> 
> 
>          “Collateral” shall mean, collectively and each individually, all
> collateral and/or security granted to Lender by Borrower and/or Guarantors
> pursuant to the Loan Documents.
> 
>          “Collateral Patent and Trademark Assignment” shall mean any patent,
> trademark, or copyright assignment or acknowledgement executed by and between
> Borrower and Lender, as such may be modified, amended or supplemented from
> time to time.
> 
>          “Continuing Directors” shall mean the directors of Borrower as of the
> Closing Date and each other director if such director’s election or nomination
> for election to the board of directors is recommended by a majority of the
> then Continuing Directors.
> 
>          “Debtor Relief Law” shall mean, collectively, the Bankruptcy Code of
> the United States of America and all other applicable liquidation,
> conservatorship, bankruptcy, moratorium, rearrangement, receivership,
> insolvency, reorganization or similar debtor relief laws from time to time in
> effect affecting the rights of creditors generally, as amended from time to
> time.
> 
>          “Default” shall mean any event, fact, circumstance or condition that,
> with the giving of applicable notice or passage of time or both, would
> constitute or be or result in an Event of Default.
> 
>          “Deposit Account” shall mean, collectively, the Lockbox Account and
> all bank or other depository accounts of any Borrower.
> 
>          “Distribution” shall mean any fee, payment, bonus or other
> remuneration of any kind, and any repayment of or debt service on loans or
> other indebtedness.
> 
>          “Eligible Inventory” shall mean Inventory of Borrower (other than
> packaging materials, labels, samples, spare parts, component parts, and
> supplies) which Lender, in its sole discretion, deems to be Eligible
> Inventory. Without limiting the generality of the foregoing, no Inventory
> shall be Eligible Inventory unless: (i) it is raw materials or finished goods;
> (ii) it is owned by Borrower and not held by it on consignment or other sale
> or return terms; (iii) it is in good, new and saleable condition and is not
> damaged or defective; (iv) it is not slow-moving (i.e., any item which is not
> expected to be sold or used within 365 days after the date of determination or
> such shorter time as reflected in Borrower’s books and records), obsolete or
> unmerchantable and is not goods returned to Borrower by or repossessed from an
> Account Debtor; (v) it meets all standards imposed by any Governmental
> Authority; (vi) it conforms in all respects to the warranties and
> representations set forth in the Agreement; (vii) it is at all times subject
> to Agent’s duly perfected, first priority security interest and no other Lien
> except a Permitted Lien; (viii) it is situated at a location in compliance
> with the Agreement, is not in transit or outside the continental United
> States, (provided, that to the extent Eligible Inventory is located in the
> United Kingdom, up to an aggregate Fair Value not to exceed $250,000) and is
> not held on consignment or consigned to any Person; and (ix) it is not the
> subject of a negotiable warehouse receipt or other negotiable document or
> under license to a third party.
> 
>          “Eligible Receivables” shall mean each Account arising in the
> ordinary course of Borrower’s business from the sale of goods or rendering of
> services which Lender, in its sole discretion, deems an Eligible Receivable
> unless:
> 
>          (a)        it is not subject to a valid perfected first priority
> security interest in favor of Lender, subject to no other Lien;
> 
> Appendix 3
> 
> --------------------------------------------------------------------------------
> 
>          (b)        it is not evidenced by an invoice, statement or other
> documentary evidence satisfactory to Lender; provided, that Lender in its sole
> discretion may from time to time include as Accounts that are not evidenced by
> an invoice, statement or other documentary evidence satisfactory to Lender as
> Eligible Receivables and determine the advance rate, liquidity factors and
> reserves applicable to Advances made on any such Accounts;
> 
>          (c)        it arises out of services rendered or a sale made to, or
> out of any other transaction between with one or more Affiliates of any
> Borrower;
> 
>          (d)        it remains unpaid for longer than the earlier of 60
> calendar days after its due date, and 90 calendar days after invoice date;
> provided that with respect to Accounts owing from the New York Board of
> Education (i) during the months of June and December if they remain unpaid for
> longer than the earlier of (y) 120 calendar days after its due date, and (z)
> 150 calendar days after invoice date and (ii) during the months of May and
> November if they remain unpaid for longer than the earlier of (y) 90 calendar
> days after its due date, and (z) 120 calendar days after invoice date;
> 
>          (e)        with respect to all Accounts owed by any particular
> Account Debtor and/or its Affiliates, 50% or more of all such Accounts are not
> deemed Eligible Receivables for any reason hereunder (which percentage may, in
> Lender’s sole discretion, be increased or decreased);
> 
>          (f)        with respect to all Accounts owed by the New York City
> Board of Education and/or its Affiliates, if such Accounts exceed 65% of the
> net collectible dollar value of all Eligible Receivables at any one time or
> with respect to all Accounts owed by any other Account Debtor and/or its
> Affiliates, if such Accounts exceed 20% of the net collectible dollar value of
> all Eligible Receivables at any one time (which percentages may, in Lender’s
> sole discretion, be increased or decreased);
> 
>          (g)        any covenant, agreement, representation or warranty
> contained in any Loan Document with respect to such Account has been breached
> and remains uncured;
> 
>          (h)        the Account Debtor for such Account has commenced a
> voluntary case under any Debtor Relief Law or has made an assignment for the
> benefit of creditors, or a decree or order for relief has been entered by a
> court having jurisdiction in respect of such Account Debtor in an involuntary
> case under any Debtor Relief Law, or any other petition or application for
> relief under any Debtor Relief Law has been filed against such Account Debtor,
> or such Account Debtor has failed, suspended business, ceased to be solvent,
> called a meeting of its creditors, or has consented to or suffered a receiver,
> trustee, liquidator or custodian to be appointed for it or for all or a
> significant portion of its assets or affairs, or Borrower, in the ordinary
> course of business, should have known of any of the foregoing;
> 
>          (i)        it arises from the sale of property or services rendered
> to one or more Account Debtors outside the continental United States or that
> have their principal place of business or chief executive offices outside the
> continental United States, provided, that to the extent Eligible Receivables
> are payable in the United Kingdom, up to an aggregate face amount not to
> exceed $400,000;
> 
>          (j)        it represents the sale of goods or rendering of services
> to an Account Debtor on a bill-and-hold, guaranteed sale, sale-and-return,
> sale on approval, consignment or any other repurchase or return basis or is
> evidenced by Chattel Paper or an Instrument of any kind or has been reduced to
> judgment;
> 
>          (k)        the applicable Account Debtor for such Account is any
> Governmental Authority (other than the New York City Board of Education),
> unless rights to payment of such Account have been
> 
> Appendix 4
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> assigned to Lender pursuant to the Assignment of Claims Act of 1940, as
> amended (31 U.S.C. Section 3727, et seq. and 41 U.S.C. Section 15, et seq.),
> or otherwise all with applicable statutes or regulations respecting the
> assignment of government Accounts have been complied with;
> 
>          (l)        it is subject to any offset, credit (including any
> resource or other income credit or offset) deduction, defense, discount,
> chargeback, freight claim, allowance, adjustment, dispute or counterclaim, or
> is contingent in any respect or for any reason;
> 
>          (m)        there is any agreement with an Account Debtor for any
> deduction from such Account, except for discounts or allowances made in the
> ordinary course of business for prompt payment, all of which discounts or
> allowances are reflected in the calculation of the face value of each invoice
> related thereto, such that only the discounted amount of such Account after
> giving effect to such discounts and allowances shall be considered an Eligible
> Receivable;
> 
>          (n)        any return, rejection or repossession of goods or services
> related to it has occurred;
> 
>          (o)        it is not payable to Borrower;
> 
>          (p)        Borrower has agreed to accept or has accepted any non-cash
> payment for such Account;
> 
>          (q)        with respect to any Account arising from the sale of
> goods, the goods have not been shipped to the Account Debtor or its designee;
> 
>          (r)        with respect to any Account arising from the performance
> of services, the services have not been actually performed or the services
> were undertaken in violation of any law; or
> 
>          (s)        such Account fails to meet such other specifications and
> requirements which may from time to time be established by Lender or is not
> otherwise satisfactory to Lender, as determined in Lender’s sole discretion.
> 
>          “Environmental Laws” shall mean, collectively and each individually
> ,the Comprehensive Environmental Response, Compensation and Liability Act of
> 1980, the Superfund Amendment and Reauthorization Act of 1986, the Resource
> Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
> Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all
> other federal, state and local and foreign environmental, land use, zoning,
> health, chemical use, safety and sanitation laws, statutes, ordinances and
> codes relating to the protection of the environment and/or governing the use,
> storage, treatment, generation, transportation, processing, handling,
> production or disposal of Hazardous Substances, in each case, as amended, and
> the rules, regulations, policies, guidelines, interpretations, decisions,
> orders and directives of Governmental Authorities with respect thereto.
> 
>         “ERISA” shall mean the Employee Retirement Income Security Act of
> 1974, as amended, and the regulations thereunder.
> 
>          “Event of Default” shall mean the occurrence of any event set forth
> in Article VIII.
> 
>          “Excess Cash Flow” shall mean, for any fiscal year, without
> duplication, an amount equal to the sum of (i) consolidated net income or loss
> of Borrower for such period, plus (ii) an amount
> 
> Appendix 5
> 
> --------------------------------------------------------------------------------
> 
> equal to the amount of depreciation expenses, amortization expense (including
> the amortization of goodwill), accrued non-cash interest expense and all other
> non-cash charges deducted in arriving at such consolidated net income or loss,
> plus (iii) an amount equal to the aggregate net cash proceeds of the sale,
> lease, transfer or other disposition of assets by Borrower during such period
> (exclusive of the proceeds derived from the Vision Product Line) to the extent
> not required to be applied to mandatory prepayments or payments on the Loans,
> plus (iv) an amount equal to the net loss on the sale, lease, transfer or
> other disposition of assets by Borrower during such period to the extent
> deducted in arriving at such consolidated net income or loss, plus (v) without
> duplication of other items included in this definition, an amount equal to any
> tax refunds or credits received by Borrower during such period, less (vi) an
> amount equal to the permitted Capital Expenditures of Borrower for such
> period, less (vii) an amount equal to the sum of all regularly scheduled
> payments and optional and mandatory prepayments of principal on Indebtedness
> for money borrowed of Borrower (other than on the Loans) actually made during
> such period to the extent permitted hereunder, less (viii) an amount equal to
> the net gain on the sale, lease, transfer or other disposition of assets by
> Borrower during such period (exclusive of any gain realized on the sale of the
> Vision Product Line) to the extent included in arriving at such consolidated
> net income or loss, less (ix) dividends paid in respect of the FGC Preferred
> Stock up to an aggregate amount not to exceed $64,000 in any fiscal quarter.
> 
>          “Fair Valuation” shall mean the determination of the value of the
> consolidated assets of a Person on the basis of the amount which may be
> realized by a willing seller within a reasonable time through collection or
> sale of such assets at market value on a going concern basis to an interested
> buyer who is willing to purchase under ordinary selling conditions in an arm’s
> length transaction.
> 
>          “FGC Preferred Stock” shall mean the 12,625 Shares Preferred Series B
> Convertible Stock.
> 
>          “Foreign Subsidiaries” shall mean Teltronics S.A. de C.V., organized
> under te lasw of Mexico, Teltronics Limited, organized under the laws of the
> United Kingdom, and 36371 Yukon Inc., organized under the laws of Canada.
> 
>          “GAAP” shall mean generally accepted accounting principles in the
> United States of America in effect from time to time as applied by nationally
> recognized accounting firms.
> 
>          “Government Account” shall be defined to mean all Accounts and
> Receivables arising out of or with respect to any Government Contract.
> 
>          “Government Contract” shall be defined to mean all contracts with the
> United States Government or with any agency thereof, and all amendments
> thereto.
> 
>          “Governmental Authority” shall mean any federal, state, municipal,
> national, local or other governmental department, court, commission, board,
> bureau, agency or instrumentality or political subdivision thereof, or any
> entity or officer exercising executive, legislative or judicial, regulatory or
> administrative functions of or pertaining to any government or any court, in
> each case, whether of the United States or a state, territory or possession
> thereof, a foreign sovereign entity or country or jurisdiction or the District
> of Columbia.
> 
>          “Guarantor” shall mean, collectively and each individually, all
> guarantors of the Obligations or any part thereof.
> 
> Appendix 6
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>         “Guaranty” shall mean, collectively and each individually, all
> guarantees executed by any Guarantors.
> 
>          “Harris Note” shall mean the Amended, Restated and Consolidated
> Secured Promissory Note dated March 28, 2002, in the original principal amount
> of $6,884,355.29.
> 
>          “Hazardous Substances” shall mean, without limitation, any flammable
> explosives, radon, radioactive materials, asbestos, urea formaldehyde foam
> insulation, polychlorinated biphenyls, petroleum and petroleum products,
> methane, hazardous materials, hazardous wastes, hazardous or toxic substances
> or related materials as defined in or subject to any applicable Environmental
> Law.
> 
>          “Indebtedness” of any Person shall mean, without duplication, (a) all
> items which, in accordance with GAAP, would be included in determining total
> liabilities as shown on the liability side of the balance sheet of such Person
> as of the date as of which Indebtedness is to be determined, including any
> lease which, in accordance with GAAP would constitute Indebtedness, (b) all
> indebtedness secured by any mortgage, pledge, security, Lien or conditional
> sale or other title retention agreement to which any property or asset owned
> or held by such Person is subject, whether or not the indebtedness secured
> thereby shall have been assumed, (c) all indebtedness of others which such
> Person has directly or indirectly guaranteed, endorsed (otherwise than for
> collection or deposit in the ordinary course of business), discounted or sold
> with recourse or agreed (contingently or otherwise) to purchase or repurchase
> or otherwise acquire, or in respect of which such Person has agreed to supply
> or advance funds (whether by way of loan, stock, equity or other ownership
> interest purchase, capital contribution or otherwise) or otherwise to become
> directly or indirectly liable.
> 
>          “Insurer” shall mean a Person that insures another Person against any
> costs incurred in the receipt by such other Person of services, or that has an
> agreement with any Borrower to compensate it for providing services to such
> Person.
> 
>          “Inventory” shall mean all “inventory” (as defined in the UCC) of
> Borrower (or, if referring to another Person, of such other Person), now owned
> or hereafter acquired, and all documents of title or other documents
> representing any of the foregoing, and all collateral security and guaranties
> of any kind, now or hereafter in existence, given by any Person with respect
> to any of the foregoing.
> 
>          “Landlord Waiver and Consent” shall mean a waiver/consent in form and
> substance satisfactory to Lender from the owner/lessor of any premises not
> owned by Borrower at which any of the Collateral is now or hereafter located
> for the purpose of providing Lender access to such Collateral, in each case as
> such may be modified, amended or supplemented from time to time.
> 
>          “Lien” shall mean any mortgage, pledge, security interest,
> encumbrance, restriction, lien or charge of any kind (including any agreement
> to give any of the foregoing, any conditional sale or other title retention
> agreement or any lease in the nature thereof), or any other arrangement
> pursuant to which title to the property is retained by or vested in some other
> Person for security purposes.
> 
>          “Loan” or “Loans” shall mean, individually and collectively, the Term
> Loan and all Advances under the Revolving Facility.
> 
>          “Loan Documents” shall mean, collectively and each individually, this
> Agreement, the Security Documents, the Stock Pledge Agreement, the Lockbox
> Agreements, the Uniform Commercial Code Financing Statements, the Landlord
> Waiver and Consents, the Borrowing Certificates, the Warrant
> 
> 
> Appendix 7
> 
> --------------------------------------------------------------------------------
> 
> 
> Agreement and the Warrant and all other agreements, documents, instruments and
> certificates heretofore or hereafter executed or delivered to Lender in
> connection with any of the foregoing or the Loans, as the same may be amended,
> modified or supplemented from time to time.
> 
>          “Lockbox Accounts” shall mean the accounts maintained by Borrower at
> the Lockbox Banks into which all collections or payments on their Accounts and
> other Collateral are paid.
> 
>          “Material Adverse Effect” or “Material Adverse Change” shall mean any
> event, condition or circumstance or set of events, conditions or circumstances
> or any change(s) which (i) has, had or could reasonably be expected to have
> any material adverse effect upon or change in the validity or enforceability
> of any Loan Document, (ii) has been or could reasonably be expected to be
> material and adverse to the value of any of the Collateral or to the business,
> operations, prospects, properties, assets, liabilities or condition of
> Borrower and/or Guarantors, either individually or taken as a whole, or (iii)
> has materially impaired or could reasonably be expected to materially impair
> the ability of any Borrower or Guarantor to perform the Obligations or to
> consummate the transactions under the Loan Documents executed by such Person.
> 
>          “Minimum Termination Fee” shall mean (for the time period indicated)
> the amount equal to (i) 3% of the Facility Cap, if the date of notice of such
> termination by Borrower is after the Closing Date but before the first
> anniversary of the Closing Date; (ii) 2% of the Facility Cap, if the date of
> notice of such termination by Borrower is on or after the first anniversary of
> the Closing Date but before the first anniversary of the Closing Date; and
> (iii) 1% of the Facility Cap, if the date of notice of such termination by
> Borrower is on or after the second anniversary of the Closing Date.
> 
>          “Obligations” shall mean all shall mean all present and future
> obligations, Indebtedness and liabilities of Borrower and/or Guarantors to
> Lender at any time and from time to time of every kind, nature and
> description, direct or indirect, secured or unsecured, joint and several,
> absolute or contingent, due or to become due, matured or unmatured, now
> existing or hereafter arising, contractual or tortious, liquidated or
> unliquidated, under any of the Loan Documents and/or Loans, including, without
> limitation, all applicable fees, charges and expenses and/or all amounts paid
> or advanced by Lender on behalf of or for the benefit of any Borrower and/or
> Guarantor for any reason at any time, including in each case obligations of
> performance as well as obligations of payment and interest that accrue after
> the commencement of any proceeding under any Debtor Relief Law by or against
> any such Person.
> 
>          “Payment Office” shall mean initially the address set forth beneath
> Lender’s name on the signature page of the Agreement, and thereafter, such
> other office of Lender, if any, which it may designate by notice to Borrower
> to be the Payment Office.
> 
>          “Permit” shall mean collectively all licenses, leases, powers,
> permits, franchises, certificates, authorizations, approvals, certificates of
> need, provider numbers and other rights.
> 
>          “Permitted Discretion” shall mean a determination or judgment made by
> Lender in good faith in the exercise of reasonable (from the perspective of a
> secured lender) business judgment.
> 
>          “Person” shall mean an individual, a partnership, a corporation, a
> limited liability company, a business trust, a joint stock company, a trust,
> an unincorporated association, a joint venture, a Governmental Authority or
> any other entity of whatever nature.
> 
> 
> Appendix 8
> 
> --------------------------------------------------------------------------------
> 
> 
>          “Prime Rate” shall mean a fluctuating interest rate per annum equal
> at all times to the rate of interest announced publicly from time to time by
> Citibank, N.A. as its base rate; provided, that such rate is not necessarily
> the best rate offered to its customers, and, should Lender be unable to
> determine such rate, such other indication of the prevailing prime rate of
> interest as may reasonably be chosen by Lender; provided, that each change in
> the fluctuating interest rate shall take effect simultaneously with the
> corresponding change in the Prime Rate.
> 
>          “Revolving Facility Maturity Date” shall have the meaning assigned to
> such term in Section 2.2(b).
> 
>          “Security Documents” shall mean this Agreement, Collateral Patent and
> Trademark Assignment, Lockbox Agreements, Uniform Commercial Code Financing
> Statements and all other documents or instruments necessary to create or
> perfect the Liens in the Collateral, as such may be modified, amended or
> supplemented from time to time.
> 
>          “Series C Preferred Stock” shall mean the 40,000 Shares Preferred
> Series C Convertible Stock.
> 
>          “Stock Pledge Agreement” shall mean, collectively and each
> individually, (i) that certain Stock Pledge Agreement by and between Borrower
> and Lender executed in connection herewith, and (ii) if applicable, all stock
> pledge agreements executed by and between Lender and any Guarantors, in each
> case as such may be modified, amended or supplemented from time to time.
> 
>          “Subsidiary” shall mean, (i) as to Borrower, any Person in which more
> than 50% of all equity, membership, partnership or other ownership interests
> is owned directly or indirectly by Borrower or one or more of its
> Subsidiaries, and (ii) as to any other Person, any Person in which more than
> 50% of all equity, membership, partnership or other ownership interests is
> owned directly or indirectly by such Person or by one or more of such Person’s
> Subsidiaries.
> 
>          “Term” shall mean the period commencing on the date set forth on the
> first page hereof and ending on the date that is three (3) years after the
> Closing Date.
> 
>          “Term Loan Maturity Date” shall have the meaning assigned to such
> term in Section 2.8.
> 
>          “Tri-Link” shall mean Tri-Link Technologies, Inc., a Canadian
> corporation.
> 
>         “UCC” shall mean the Uniform Commercial Code as in effect in the State
> of Maryland from time to time.
> 
>          “Vision Product Line” shall mean the [TBP by Borrower] of Borrower.
> 
>          “Warrant” shall have the meaning given such term in the Warrant
> Agreement.
> 
>          “Warrant Agreement” shall mean the Warrant Agreement dated as of the
> Closing Date by and between Borrower and CapitalSource Holdings LLC, as such
> may be modified, restated, amended or supplemented from time to time.
> 
> Appendix 9
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> 
> 
> 
> 
> REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
> 
> 
> between
> 
> 
> TELTRONICS, INC.
> 
> 
> and
> 
> 
> CAPITALSOURCE FINANCE LLC
> 
> 
> 
> Dated as of
> JULY 6, 2005
> 
> 
> 
> 
> 
> 
> 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
> 
> TABLE OF CONTENTS
> 
>       Page I. DEFINITIONS 1    1.1 General Terms 1  II. ADVANCES, PAYMENT AND
> INTEREST 1    2.1 The Revolving Facility 1    2.2 Accounts Stated; Maturity 2 
> 2.3 Interest 2  2.4 Revolving Facility Disbursements; Requirement to Deliver
> Borrowing Certificate 2  2.5 Revolving Facility Collections; Repayment;
> Borrowing Availability and Lockbox 3  2.6 Term Loan 4  2.7 Interest on the
> Term Loan 4  2.8 Repayment of Term Loan; Maturity 4  2.9 Promise to Pay;
> Manner of Payment 5  2.10 Repayment of Excess Advances 5    2.11 Other
> Mandatory Prepayments 5    2.12 Payments by Lender 6  2.13 Grant of Security
> Interest; Collateral 6  2.14 Collateral Administration 7  2.15 Power of
> Attorney 8  III. FEES AND OTHER CHARGES; [ALLOCATION OF PURCHASE PRICE] 10 
> 3.1 Commitment Fee; Finance Fee 10  3.2 Unused Line Fee 10  3.3 Collateral
> Management Fee 10  3.4 Early Termination Fees 10  3.5 Computation of Fees;
> Lawful Limits 11  3.6 Default Rate of Interest 11  3.7 [Reserved] 11  3.8
> Warrants 11  3.9 Allocation of Purchase Price 12  IV. CONDITIONS PRECEDENT 12 
> 4.1 Conditions to Initial Advance, Funding of Term Loan and Closing 12  4.2
> Conditions to Each Advance and Funding of Term Loan 14  V. REPRESENTATIONS AND
> WARRANTIES 15  5.1 Organization and Authority 15  5.2 Loan Documents 15  5.3
> Subsidiaries, Capitalization and Ownership Interests 15    5.4 Properties 16 
>   5.5 Other Agreements 16    5.6 Litigation 16    5.7 Hazardous Materials 17 
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
>   5.8 Tax Returns; Governmental Reports 17  5.9 Financial Statements and
> Reports 17  5.10 Compliance with Law 17  5.11 Intellectual Property 18  5.12
> Licenses and Permits; Labor 18    5.13 No Default 18    5.14 Disclosure 18 
> 5.15 Existing Indebtedness; Investments, Guarantees and Certain Contracts 19 
> 5.16 Other Agreements 19    5.17 Insurance 19  5.18 Names; Location of
> Offices, Records and Collateral 19  5.19 Non-Subordination 19  5.20 Accounts
> 20    5.21 Inventory 20  5.22 Survival 20  VI AFFIRMATIVE COVENANTS 21 6.1
> Financial Statements, Reports and Other Information 21  6.2 Payment of
> Obligations22 6.3 Conduct of Business and Maintenance of Existence and Assets
> 23  6.4 Compliance with Legal and Other Obligations 23    6.5 Insurance 23   
> 6.6 True Books 24    6.7 Inspection; Periodic Audits 24  6.8 Further
> Assurances; Post Closing 24  6.9 Payment of Indebtedness 24  6.10 Lien
> Searches 25  6.11 Use of Proceeds 25  6.12 Collateral Documents; Security
> Interest in Collateral 25  6.13 Right of First Refusal 25  6.14 Taxes and
> Other Charges 26  VII NEGATIVE COVENANTS 26  7.1 Financial Covenants 27  7.2
> Permitted Indebtedness 27  7.3 Permitted Liens 27  7.4 Investments; New
> Facilities or Collateral; Subsidiaries 28  7.5 Dividends; Redemptions 28  7.6
> Transactions with Affiliates 29  7.7 Charter Documents; Fiscal Year;
> Dissolution; Use of Proceeds 29  7.8 Truth of Statements 29  7.9 IRS Form 8821
> 29  VIII EVENTS OF DEFAULT 30  IX RIGHTS AND REMEDIES AFTER DEFAULT 32    7.9
> Rights and Remedies 32  9.2 Application of Proceeds 33  9.3 Rights of Lender
> to Appoint Receiver 33  9.4 Rights and Remedies not Exclusive 34 
> 
> 
> ii
> 
> 
> 
> --------------------------------------------------------------------------------
> 
> 
> 
> X. WAIVERS AND JUDICIAL PROCEEDINGS 34  10.1 Waivers 34  10.2 Delay; No Waiver
> of Defaults 34  10.3 Jury Waiver 34  10.4 Cooperation in Discovery and
> Litigation 35  XI. EFFECTIVE DATE AND TERMINATION 35  11.1 Effectiveness and
> Termination 35  11.2 Survival 36  XII. MISCELLANEOUS 36  12.1 Governing Law;
> Jurisdiction; Service of Process; Venue 36  12.2 Successors and Assigns;
> Participations; New Lenders 36  12.3 Application of Payments 37  12.4
> Indemnity 37  12.5 Notice 38  12.6 Severability; Captions; Counterparts;
> Facsimile Signatures 38  12.7 Expenses 38  12.8 Entire Agreement 39  12.9
> Lender Approvals 39  12.10 Confidentiality and Publicity 39    12.11 Release
> of Lender 40 
> 
> 
> 
> iii
> 
> 
> 
> --------------------------------------------------------------------------------